Exhibit 10.1
 


Published CUSIP Number:  68556DAC0
Revolving CUSIP Number:  68556DAD8












CREDIT AGREEMENT


dated as of June 7, 2011


by and among


ORBITAL SCIENCES CORPORATION,
as Borrower,


THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors


THE LENDERS PARTY HERETO,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender




WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners


CITIBANK, N.A.
and
BANK OF AMERICA, N.A.
as Co-Syndication Agents


PNC BANK, N.A.
and
SOVEREIGN BANK
as Co-Documentation Agents





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page





ARTICLE I
DEFINITIONS
1
SECTION 1.1
Definitions
1
SECTION 1.2
Other Definitions and Provisions
28
SECTION 1.3
Accounting Terms
29
SECTION 1.4
UCC Terms
29
SECTION 1.5
Rounding
29
SECTION 1.6
References to Agreement and Laws
29
SECTION 1.7
Times of Day
30
SECTION 1.8
Letter of Credit Amounts
30
SECTION 1.9
Guaranty Obligations
30
SECTION 1.10
Covenant Compliance Generally; Currency Conversion; Certain
30
 
Refinancing Transactions
 
SECTION 1.11
Alternative Currency
31
     
ARTICLE II
REVOLVING CREDIT FACILITY
31
SECTION 2.1
Revolving Loans
31
SECTION 2.2
Swingline Loans
31
SECTION 2.3
Procedure for Advances of Revolving Loans and Swingline Loans
33
SECTION 2.4
Repayment and Prepayment of Revolving and Swingline Loans
33
SECTION 2.5
Permanent Reduction of the Revolving Commitment
35
SECTION 2.6
Termination of Revolving Facility
35
     
ARTICLE III
LETTER OF CREDIT FACILITY
35
SECTION 3.1
L/C Commitment
35
SECTION 3.2
Procedure for Issuance of Letters of Credit
37
SECTION 3.3
Fees and Other Charges
37
SECTION 3.4
L/C Participations
38
SECTION 3.5
Reimbursement Obligation of the Borrower
39
SECTION 3.6
Obligations Absolute
39
SECTION 3.7
Effect of Letter of Credit Application
40
SECTION 3.8
Actions in Respect of Letters of Credit
40
     
ARTICLE IV
[RESERVED]
40
           
ARTICLE V
GENERAL LOAN PROVISIONS
41
SECTION 5.1
Interest
41
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
42
SECTION 5.3
Fees
43
SECTION 5.4
Manner of Payment
43
SECTION 5.5
Evidence of Indebtedness
44
SECTION 5.6
Adjustments
44
SECTION 5.7
Obligations of Lenders
45
SECTION 5.8
Changed Circumstances
45
SECTION 5.9
Indemnity
46
SECTION 5.10
Increased Costs7
47
SECTION 5.11
Taxes
48
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
51
SECTION 5.13
Incremental Loans
51
SECTION 5.14
Cash Collateral
54
SECTION 5.15
Defaulting Lenders
55
SECTION 5.16
Permitted Amendments Related to an Extension
57
     
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
59
SECTION 6.1
Conditions to Closing and Initial Extensions of Credit
59
SECTION 6.2
Conditions to All Extensions of Credit
62
     
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
63
SECTION 7.1
Existence, Qualification and Power
63
SECTION 7.2
Authorization; No Contravention
63
SECTION 7.3
Governmental Authorization; Other Consents
63
SECTION 7.4
Binding Effect
64
SECTION 7.5
Financial Statements; No Material Adverse Effect
64
SECTION 7.6
Litigation
64
SECTION 7.7
No Default
65
SECTION 7.8
Ownership of Property; Liens
65
SECTION 7.9
Environmental Compliance
65
SECTION 7.10
Insurance
66
SECTION 7.11
Taxes
66
SECTION 7.12
ERISA Compliance
66
SECTION 7.13
Subsidiaries
66
SECTION 7.14
Margin Regulations; Investment Company Act
67
SECTION 7.15
Disclosure
67
SECTION 7.16
Compliance with Laws
67
SECTION 7.17
Intellectual Property; Licenses, Etc.
67
SECTION 7.18
Legal Name; State of Formation
68
SECTION 7.19
Real Property Matters
68
SECTION 7.20
Effectiveness of Security Interests in the Collateral
68
SECTION 7.21
Labor Matters
69
SECTION 7.22
Solvency
69
SECTION 7.23
Compliance with FCPA
69
SECTION 7.24
Anti-Terrorism Laws
69
SECTION 7.25
Compliance with OFAC Rules and Regulations
69
     
ARTICLE VIII
AFFIRMATIVE COVENANTS
70
SECTION 8.1
Financial Statements
70
SECTION 8.2
Certificates; Other Information
71
SECTION 8.3
Notices
72
SECTION 8.4
Payment of Obligations
73
SECTION 8.5
Preservation of Existence, Etc.
73
SECTION 8.6
Maintenance of Properties
73
SECTION 8.7
Maintenance of Insurance
73
SECTION 8.8
Compliance with Laws
74
SECTION 8.9
Books and Records74
74
SECTION 8.10
Inspection Rights; Field Audits
74
SECTION 8.11
Use of Proceeds
74
SECTION 8.12
 Subsidiaries
74
SECTION 8.13
ERISA Compliance
75
SECTION 8.14
Real Property
76
SECTION 8.15
Post-Closing Actions
76
     
ARTICLE IX
NEGATIVE COVENANTS
76
SECTION 9.1
Liens
76
SECTION 9.2
Investments.  Make any Investments, except:
78
SECTION 9.3
Indebtedness
79
SECTION 9.4
Fundamental Changes
81
SECTION 9.5
Dispositions
81
SECTION 9.6
Restricted Payments
82
SECTION 9.7
Change in Nature of Business
83
SECTION 9.8
Transactions with Affiliates and Insiders
83
SECTION 9.9
Burdensome Agreements
83
SECTION 9.10
Use of Proceeds
84
SECTION 9.11
Convertible Notes
84
SECTION 9.12
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Chief Executive Office
84
SECTION 9.13
Ownership of Subsidiaries
84
SECTION 9.14
Sale and Leaseback Transactions
85
SECTION 9.15
Financial Covenants
85
     
ARTICLE X
DEFAULT AND REMEDIES
85
SECTION 10.1
Events of Default
85
SECTION 10.2
Remedies
88
SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc.
88
SECTION 10.4
Crediting of Payments and Proceeds
89
SECTION 10.5
Administrative Agent May File Proofs of Claim
89
SECTION 10.6
Credit Bidding
90
     
ARTICLE XI
THE ADMINISTRATIVE AGENT
90
SECTION 11.1
Appointment and Authority
90
SECTION 11.2
Rights as a Lender
91
SECTION 11.3
Exculpatory Provisions
91
SECTION 11.4
Reliance by the Administrative Agent
92
SECTION 11.5
Delegation of Duties
92
SECTION 11.6
Resignation of Administrative Agent
92
SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders
94
SECTION 11.8
No Other Duties, etc.
94
SECTION 11.9
Collateral and Guaranty Matters
94
SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements.
95
     
ARTICLE XII
MISCELLANEOUS
95
SECTION 12.1
Notices
95
SECTION 12.2
Amendments, Waivers and Consents
97
SECTION 12.3
Expenses; Indemnity
100
SECTION 12.4
Right of SetOff102
102
SECTION 12.5
Governing Law; Jurisdiction, Etc.
102
SECTION 12.6
Waiver of Jury Trial
103
SECTION 12.7
Reversal of Payments
103
SECTION 12.8
Injunctive Relief.
104
SECTION 12.9
[RESERVED]
104
SECTION 12.10
Successors and Assigns; Participations
104
SECTION 12.11
Confidentiality
107
SECTION 12.12
Performance of Duties
108
SECTION 12.13
All Powers Coupled with Interest
108
SECTION 12.14
Survival
108
SECTION 12.15
Titles and Captions
108
SECTION 12.16
Severability of Provisions
108
SECTION 12.17
Counterparts; Integration; Effectiveness; Electronic Execution
109
SECTION 12.18
Term of Agreement
109
SECTION 12.19
USA PATRIOT Act
109
SECTION 12.20
Independent Effect of Covenants
109
SECTION 12.21
Inconsistencies with Other Documents
110
SECTION12.22
Entire Agreement
110
     
ARTICLE XIII
GUARANTY
110
SECTION 13.1
The Guaranty110
110
SECTION 13.2
Bankruptcy111
111
SECTION 13.3
Nature of Liability111
111
SECTION 13.4
Independent Obligation111
111
SECTION 13.5
Authorization
112
SECTION 13.6
Reliance
112
SECTION 13.7
Waiver
112
SECTION 13.8
Limitation on Enforcement
113
SECTION 13.9
Confirmation of Payment
113





 
 

--------------------------------------------------------------------------------

 



EXHIBITS
         
Exhibit A-1
-
Form of Revolving Note
Exhibit A-2
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H
-
Form of Joinder Agreement
Exhibit J
-
Form of Springing Maturity Date Certificate





SCHEDULES
         
Schedule 1.1
-
Revolving Commitments and Revolving Commitment Percentages
Schedule 1.2
-
Existing Letters of Credit
Schedule 1.3
-
Orbital Launch Support Assets
Schedule 7.13
-
Subsidiaries
Schedule 7.17
-
Intellectual Property; Licenses, Etc.
Schedule 7.18
-
Legal Name; State of Formation
Schedule 7.19
-
Real Property Matters
Schedule 9.1
-
Existing Liens
Schedule 9.2
-
Existing Investments
Schedule 9.3
-
Existing Indebtedness








 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



CREDIT AGREEMENT, dated as of June 7, 2011, by and among ORBITAL SCIENCES
CORPORATION, a Delaware corporation, (the “Borrower”), the Guarantors (as
defined herein), the lenders who are party to this Agreement and the lenders who
may become party to this Agreement pursuant to the terms hereof (collectively,
the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders, Swingline Lender and
Issuing Lender.


STATEMENT OF PURPOSE


The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:




ARTICLE I


DEFINITIONS


SECTION 1.1                                Definitions.


The following terms when used in this Agreement shall have the meanings assigned
to them below:


“Accepting Lenders” shall have the meaning assigned to such term in Section
5.16(a).
 
 
“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.


“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.


“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its
Subsidiaries.  The term “control” means (a) the power to vote ten percent (10%)
or more of the securities or other equity interests of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.  The
terms “controlling” and “controlled” have meanings correlative thereto.



 
1

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.


“Alternative Currency” means Canadian Dollars, Euros, Sterling or such other
currency as the Administrative Agent and the Issuing Lenders may from time to
time determine.  For purposes of this definition, “Canadian Dollar” means the
lawful currency of Canada, “Euro” means the single currency of the participating
member states of the European Community and “Sterling” means the lawful currency
of the United Kingdom.


“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.
 
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:




Pricing Level
Consolidated Total
Leverage Ratio
LIBOR Loans
Base Rate
Loans
 
Commitment Fee
I
Less than 2.50 to 1.00
 
1.75%
0.75%
0.30%
II
Greater than or equal to 2.50 to 1.00 but less than 3.50 to 1.00
 
2.00%
1.00%
0.375%
III
Greater than or equal to 3.50 to 1.00
2.50%
1.50%
0.50%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
(beginning with the Fiscal Quarter ending September 30, 2011); provided that (a)
the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Closing Date, and thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2(a) for
the most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level III until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date.  The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date.  Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



 
2

--------------------------------------------------------------------------------

 

“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacity as joint
lead arrangers and joint bookrunners, and their respective successors.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.


“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease and (c)
in respect of any Securitization Transaction, the outstanding principal amount
of such financing, after taking into account reserve accounts and making
appropriate adjustments, as determined by the Administrative Agent in its
reasonable judgment.


“Audited Financial Statements” means the audited consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries for the Fiscal Years ended
December 31, 2008, December 31, 2009 and December 31, 2010, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such Fiscal Years of the Borrower and its
Subsidiaries, including the notes thereto.


“Availability” means, as of any date of determination, after giving pro forma
effect to any borrowing contemplated as of such date, the difference between the
Revolving Commitments as of such date and the Revolving Outstandings as of such
date.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended modified, succeeded or replaced from time to time.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except with respect to the relevant
affected Lender or Lenders during any period of time during which a notice
delivered to the Borrower under Section 5.8 shall remain in effect, LIBOR for an
Interest Period of one month plus 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the applicable LIBOR Rate (but in any event no
more frequently than on a daily basis).


“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).


“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.


“Borrower Materials” has the meaning assigned thereto in Section 8.2.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR

 
3

--------------------------------------------------------------------------------

 

Rate Loan, or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.


“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.


“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Capital Stock Equivalents” means all securities convertible into or
exchangeable for Capital Stock and all warrants, options or other rights to
purchase or subscribe for any Capital Stock, whether or not presently
convertible, exchangeable or exercisable.


“Cash” means any immediately available funds in Dollars.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or Lenders (as applicable), as collateral for L/C Obligations,
Obligations with respect of Swingline Loans or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the Administrative Agent, each applicable Issuing Lender
or the Swingline Lender benefitting from such collateral shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent and
(b) each applicable Issuing Lender or the Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.


“Change of Control” means the occurrence of any of the following:  (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 35% or more of the issued and outstanding
Voting Stock of the Borrower, (b) during any period of twenty-four consecutive
calendar months, individuals who, at the beginning of such period, constituted
the board of directors of the Borrower (together with any new directors whose
election by the board of directors of the Borrower or whose

 
4

--------------------------------------------------------------------------------

 

nomination for election by the stockholders of the Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose elections or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office or (c) or
the occurrence of a “Fundamental Change”, “Change of Control” or other similar
term under, and as defined in, any of the Convertible Note Documents or any
indenture or instrument evidencing Indebtedness in excess of $10,000,000.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.


“Citi” means Citibank, N.A. and its successors.


“Closing Date” means the date of this Agreement.


“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.


“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.


“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).


“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.


“Consolidated Cash Interest Expense” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, the Consolidated Interest Expense for
such period less the Consolidated Non-Cash Interest Expense for such period.


“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period and (c) the amount of depreciation
and amortization expense for such period, all as determined in accordance with
GAAP minus the sum of, in each case to the extent included in calculating such
Consolidated Net Income but without duplication, (i) any credit for income tax
and (ii) any other non-cash gains which have been added in determining
Consolidated Net Income; provided, however, notwithstanding the foregoing, the
following shall not be included as deductions from Consolidated EBITDA:  (A)
non-cash charges, non-cash losses and extraordinary expenses for such period,
(B) premiums paid to call or repurchase outstanding Convertible Notes, (C) the
amount of any compensation deduction as the result of any grant of Capital Stock
and Capital Stock Equivalents to

 
5

--------------------------------------------------------------------------------

 

employees, officers, directors or consultants, (D) write-offs of deferred
financing costs, (E) write-offs or charges in respect of goodwill
impairment, (F) non-recurring non-capitalized cash expenses incurred in
connection with the consummation of any Acquisition or any proposed Acquisition
that ultimately fails to close or is abandoned in an aggregate amount for all
such Acquisitions and failed Acquisitions not to exceed 5% of Consolidated
EBITDA for such period and (G) the cost savings and synergies projected by the
Borrower in good faith to be realized (calculated on a pro forma basis as if
realized commencing at the beginning of the four Fiscal Quarter period for which
Consolidated EBITDA is being calculated); provided such cost savings and
synergies shall be certified by the chief financial officer of the Borrower and
shall (I) be directly attributable to a specific transaction, be factually
supportable and be expected to have a continuing impact, in each case determined
on a basis consistent with Article 11 of Regulation S-X, and shall include cost
savings from head count reduction closure of facilities and similar
restructuring charges and (II) relate to specific transactions or events and be
reflective of actual or reasonably anticipated for cost savings and synergies
expected to be realized or achieved in the twelve months following such
transaction or event.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.


“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period; provided, however, that for the purposes of this definition,
“Consolidated Cash Interest Expense” shall be substituted for “Consolidated
Interest Expense” in the calculation of Consolidated EBITDA.


“Consolidated Interest Expense” means, for any period for the Borrower and its
Subsidiaries on a Consolidated basis, all interest expense of the Borrower and
its Subsidiaries for such period determined in accordance with GAAP (including,
without limitation, the portion of rent expense of the Borrower and its
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP).


“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for such period as determined in
accordance with GAAP.


“Consolidated Net Loss” means, for any period for the Borrower and its
Subsidiaries on a Consolidated basis, the net loss of the Borrower and its
Subsidiaries (excluding extraordinary losses) for such period as determined in
accordance with GAAP.


“Consolidated Non-Cash Interest Expense” means, for any period, for the Borrower
and its Subsidiaries on a Consolidated basis, the sum of the following amounts
to the extent included in the definition of Consolidated Interest Expense (a)
the amount of debt discount and debt issuance costs amortized, (b) charges
relating to write-ups or write-downs in the book or carrying value of existing
Funded Indebtedness, (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness and (d) other non-cash
interest.


“Consolidated Senior Secured Funded Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any Property of the Borrower or any
Subsidiary.


“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Funded Indebtedness
as of such date to (b) Consolidated EBITDA for the period of the four Fiscal
Quarters most recently ended; provided that, for the purposes of determining the
Consolidated Senior Secured Leverage Ratio, the Borrower shall be able to reduce
Consolidated

 
6

--------------------------------------------------------------------------------

 

Senior Secured Funded Indebtedness by unrestricted domestic cash and Netting
Cash Equivalents of the Borrower and its Domestic Subsidiaries, in an amount not
to exceed $100,000,000, so long as (i) less than $10,000,000 of Revolving Loans
(exclusive of any outstanding Letters of Credit) and Swingline Loans are
outstanding under the Credit Facility at such time and (ii) such cash and
Netting Cash Equivalents are held in accounts with Lenders that are subject to
Control Agreements (with activation) reasonably satisfactory to the
Administrative Agent in favor of the Administrative Agent (for the benefit of
the Lenders).


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended; provided that, for the purposes of determining the Consolidated Total
Leverage Ratio, the Borrower shall be able to reduce Consolidated Funded
Indebtedness by unrestricted domestic cash and Netting Cash Equivalents of the
Borrower and its Domestic Subsidiaries, in an amount not to exceed $100,000,000,
so long as (i) less than $10,000,000 of Revolving Loans (exclusive of any
outstanding Letters of Credit) and Swingline Loans are outstanding under the
Credit Facility at such time and (ii) such cash and Netting Cash Equivalents are
held in accounts with Lenders that are subject to Control Agreements (with
activation) reasonably satisfactory to the Administrative Agent in favor of the
Administrative Agent (for the benefit of the Lenders).


“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Capital Stock, Capital Stock Equivalent,
bond, debenture, note or other evidence of Indebtedness issued by such Person or
of any agreement, undertaking, contract, lease, indenture, mortgage, deed of
trust or other instrument (excluding a Loan Document) to which such Person is a
party or by which it or any of its property is bound or to which any of its
property is subject.


“Control Agreement” shall mean, with respect to any Deposit Account or
Securities Account of a Credit Party, an agreement, among a Credit Party, a
depository institution or securities intermediary, as applicable, and the
Administrative Agent, which agreement is in a form acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit or securities
account(s) described therein, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Convertible Notes” means those certain convertible senior subordinated notes
due 2026, issued by the Borrower, as amended, modified, supplemented, refinanced
and replaced in accordance with the provisions thereof.


“Convertible Note Documents” means the Convertible Notes, the indenture
governing the Convertible Notes and all other definitive documents, instruments
and agreements relating thereto, in each case as amended, modified,
supplemented, refinanced and replaced in accordance with the provisions thereof
and hereof.
 
 
“Credit Facility” means, collectively, the Revolving Facility, the Swingline
Facility and the L/C Facility.


“Credit Parties” means, collectively, the Borrower and the Guarantors.


“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.



 
7

--------------------------------------------------------------------------------

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.


“Defaulting Lender” means, subject to Section 5.15(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Lender or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 5.15(g)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Borrower or any Subsidiary (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business of the
Borrower and its Subsidiaries, (ii) the sale, lease, license, transfer or other
disposition of personal property (including, without limitation, intellectual
property) no longer used in the conduct of business of the Borrower and its
Subsidiaries, (iii) any sale, lease, license, transfer or other disposition of
Property by the Borrower or any Subsidiary to any Credit Party, (iv) any
Involuntary Disposition by the Borrower or any Subsidiary, (v) any sale, lease,
license, transfer or other disposition of Property by any Foreign Subsidiary to
another Foreign Subsidiary, (vi) the license by the Borrower or any Subsidiary,
on a non-exclusive basis, of IP Rights in the ordinary course of business, (vii)
the surrender or waiver of contract rights in the ordinary course of business,
(viii) the settlement, release or surrender of tort or other

 
8

--------------------------------------------------------------------------------

 

litigation (or potential litigation) claims in the ordinary course of business
and (ix) the grant of Permitted Liens or the making of Permitted Investments.


 “Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.


“Dollar Equivalent” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount in
Alternative Currency or an amount denominated in any Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Issuing Lender, as the case may be, at such time on the basis
of the Spot Rate (determined by the Administrative Agent or such Issuing Lender
as of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
 
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.


“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 
9

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice or any other
condition has been satisfied.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a) and (d) any Taxes imposed under
FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 17, 2007, by and among the Borrower, the lenders party thereto and
Citibank, N.A., as administrative agent, as amended or modified from time to
time prior to the date hereof.


“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.2.


“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Loans made by
such Lender then outstanding,

 
10

--------------------------------------------------------------------------------

 

(ii) such Lender’s Revolving Commitment Percentage of the L/C Obligations then
outstanding and (iii) such Lender’s Revolving Commitment Percentage of the
Swingline Loans then outstanding or (b) the making of any Loan or participation
in any Letter of Credit by such Lender, as the context requires.


“Facilities” means the facilities owned, leased or operated by the Borrower or
its Subsidiaries.


“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.


“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent.


“Fee Letter” means the fee letter agreement dated May 12, 2011 among the
Borrower, the Administrative Agent and the Arrangers.


“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.


“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.


“Fitch” means Fitch Ratings and any successor thereto.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Lender other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.



 
11

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” means, for any Person, for any period:


(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)           all purchase money Indebtedness;


(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);


(d)           all obligations arising under letters of credit, bankers’
acceptances, bank guaranties and similar instruments;


(e)           all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);


(f)           all Attributable Indebtedness;


(g)           all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;


(h)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;


(i)           all Guaranty Obligations with respect to Funded Indebtedness of
the types specified in clauses (a) through (h) above of another Person; and


(j)           all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent such Funded
Indebtedness is expressly made non-recourse to such Person.


For purposes hereof, the amount of any obligation arising under letters of
credit, bankers’ acceptances, bank guaranties and similar instruments shall be
the daily amount available to be drawn thereunder on the date of
determination.  Notwithstanding anything herein to the contrary, “Funded
Indebtedness” shall not include obligations under (x) bankers acceptances,
surety bonds or performance letters of credit or (y) to the extent secured by
cash collateral, other letters of credit.
 
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the

 
12

--------------------------------------------------------------------------------

 

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantors” means, collectively, all direct and indirect Domestic Subsidiaries
of the Borrower (other than any Immaterial Domestic Subsidiary; provided,
however that such Immaterial Domestic Subsidiary shall be required to be
Guarantors to the extent that (x) the Borrower and the Administrative Agent
otherwise agree or (y) such Immaterial Domestic Subsidiary has entered into
Guaranty Obligations in respect of other Indebtedness of the Borrower) in
existence on the Closing Date or which becomes a party to this Agreement
pursuant to Section 8.12; provided further, notwithstanding the foregoing, that
any Foreign Subsidiary of the Borrower (a “Specified Foreign Subsidiary”) shall
be required to be a Guarantor hereunder to the extent such Subsidiary has
entered into Guaranty Obligations in respect of, such Subsidiary has granted a
security interest in any of its property to secure, or more than 66% of the
Voting Stock of such Subsidiary has been pledged to secure, directly or
indirectly, any obligations under any Indebtedness (other than the Obligations)
of any Credit Party.


“Guaranty” means, the Guaranty made by the Guarantors in favor of the
Administrative Agent and Lenders pursuant to Article XIII.


“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof.  The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.



 
13

--------------------------------------------------------------------------------

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.


“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.


“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).


“Immaterial Domestic Subsidiary” means (a) the Non-Guarantor Subsidiary unless
and until either (i) the revenue of the Non-Guarantor Subsidiary exceeds one
percent (1%) of the revenue of the Borrower and its Subsidiaries on a
Consolidated basis determined in accordance with GAAP or (ii) the book value of
the assets of the Non-Guarantor Subsidiary exceeds one percent (1%) of the book
value of the assets of the Borrower and its Subsidiaries on a Consolidated basis
determined in accordance with GAAP and (b) any other Domestic Subsidiary unless
and until (i) the revenue of such Domestic Subsidiary exceeds 1% of the revenue
of the Borrower and its Subsidiaries on a Consolidated basis determined in
accordance with GAAP or (ii) the book value of the assets of such Domestic
Subsidiary exceeds 1% of the book value of the assets of the Borrower and its
Subsidiaries on a Consolidated basis determined in accordance with GAAP.
 
 
“Increased Amount Date” has the meaning assigned thereto in Section 5.13.


“Incremental Lender” has the meaning assigned thereto in Section 5.13.


“Incremental Loan Commitments” has the meaning assigned thereto in Section 5.13.


“Incremental Loans” has the meaning assigned thereto in Section 5.13.



 
14

--------------------------------------------------------------------------------

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).


“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).


“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).


“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
5.13.
 
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all Funded Indebtedness and all net obligations under any Hedge
Agreement, whether or not included as indebtedness or liabilities in accordance
with GAAP.  For purposes hereof, (a) “Indebtedness” shall not include any
reimbursement or other obligation with respect to bankers’ acceptances, surety
bonds and performance bonds, whether or not matured and (b) the amount of any
net obligation under any Hedge Agreement on any date shall be deemed to be the
Hedge Termination Value thereof as of such date.


“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Individual L/C Sub-Commitment” means, as of any date of determination, as to
any Issuing Lender, such Issuing Lender’s committed portion of the L/C
Commitment as may be agreed upon by the Issuing Lenders, the Administrative
Agent and the Borrower from time to time, including in connection with any
reallocation of such Issuing Lender’s committed portion of the L/C Commitment as
a result of the addition of a new Issuing Lender or otherwise.  The Individual
L/C Sub-Commitments of the Issuing Lenders as of the Closing Date are as
follows: (i) as to Wells Fargo, $41,666,666.67, (ii) as to Citi, $41,666,666.67
and (iii) as to Bank of America, $41,666,666.66.  In the event the L/C
Commitment is reduced in accordance with the terms of this Agreement the
Individual L/C Sub-Commitments of the Issuing Lenders in effect at such time
shall be reduced on a pro rata basis.  The sum of the Individual L/C
Sub-Commitments of all of the Issuing Lenders shall equal the L/C Commitment.


“Interest Period” has the meaning assigned thereto in Section 5.1(b).


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guaranty Obligation or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, net of any
return on investment or return of capital with respect to such Investments,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Investment Cap Amount” means an amount equal to 10% of the Borrower’s Total
Assets as of the most recent Fiscal Quarter end for which the Borrower has
delivered financial statements pursuant to Section 8.1(a) or (b).


“Investment Cash Equivalents” means, at any date, (a) securities issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) and securities
issued by any state of the United States of America or any political subdivision
thereof having a rating of A or higher from either Moody’s or S&P, in each case
maturing or having an auction date within one year after the date of
acquisition, (b) time deposits, certificates of deposit, bankers’ acceptances
and commercial paper maturing within one year after the date of acquisition and
issued by the parent

 
15

--------------------------------------------------------------------------------

 

corporation of any domestic commercial bank or any foreign commercial bank
organized under the laws of Japan or a participating member state of the
European Community, in each case of recognized standing and having capital and
surplus in excess of $500,000,000, (c) commercial paper issued by others rated
at least A-2 by S&P or P-2 by Moody’s or F-2 by Fitch, in each case maturing or
having an auction date within one year after the date of acquisition, (d)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in (a) and (b) above entered into with any
financial institution meeting the qualifications specified in (b) above, (e)
investment or money market funds, substantially all of the assets of which
constitute Investment Cash Equivalents of the kinds described in (a) through (d)
of this definition and (f) Investments, classified in accordance with GAAP as
current assets, in money market mutual funds (as defined by Rule 2(a)-7 of the
Investment Company Act of 1940) registered under the Investment Company Act of
1940, as amended, or in public and private enhanced yield funds, in each case,
which are administered by reputable financial institutions having capital of at
least $500,000,000 and which have a credit rating of AAA by S&P, or an
equivalent credit rating by Moody’s or Fitch.


 “Involuntary Disposition” means any material loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any material Property
of the Borrower or any Subsidiary.


“IP Rights” has the meaning set forth in Section 7.17.
 
 
“IRS” means the United States Internal Revenue Service, or any successor
thereto.


“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) each of Wells Fargo, Citi and Bank of America, in
its capacity as issuer thereof, or any successor thereto and (ii) each other
Lender or Affiliate of a Lender, or hereafter becomes an Issuing Lender with the
approval of the Administrative Agent and the Borrower by such Issuing Lender
agreeing to be bound by the terms hereof applicable to Issuing Lender pursuant
to an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and (b) with respect to the Existing
Letters of Credit, Citi, in its capacity as issuer thereof.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H, executed and delivered by a newly acquired or formed Domestic
Subsidiary in accordance with the provisions of Section 8.12.


“L/C Cash Collateral Account” means an account established pursuant to Section
3.1(c).


“L/C Commitment” means, at any time, the lesser of (a) $125,000,000 and (b) the
Revolving Commitment then in effect.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent of
the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.


“L/C Participants” means a collective reference to all the Revolving Lenders
other than the Issuing Lender for such Letter of Credit.

 
16

--------------------------------------------------------------------------------

 

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Credit Parties, as
reflected in the most recent financial statements delivered pursuant to Section
8.1) by such Person.
 
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.


“Lender” has the meaning assigned thereto in the introductory paragraph hereto.


“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
 
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.


“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the applicable Issuing Lender
to issue a Letter of Credit.


“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in Alternative Currencies in accordance with Section
3.1(a).


“LIBOR” means,


(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.


(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th

 
17

--------------------------------------------------------------------------------

 

of 1%).  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.


Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).


“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.


“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Control Agreements, the Fee
Letter, any Loan Modification Agreement and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.


“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the other Credit Parties, one or more Accepting Lenders and
the Administrative Agent.


“Loan Modification Offer” shall have the meaning assigned to such term in
Section 5.16(a).
 
 
“Loans” means the collective reference to the Revolving Loans and the Swingline
Loans and “Loan” means any of such Loans.


“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, operations or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the
legality, validity or enforceability of any Loan Document, (c) the perfection or
priority of the Liens granted pursuant to the Security Documents, (d) the
ability of the Borrower to repay the Obligations or of the Borrower and the
other Credit Parties, taken as a whole, to perform their respective obligations
under the Loan Documents or (e) the rights and remedies of the Administrative
Agent, the Lenders or the Issuing Lenders under the Loan Documents.



 
18

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.


“Material Lease” means any Lease relating to manufacturing facilities that are
material to the Borrower and its Subsidiaries, taken as a whole, and any Lease
relating to warehousing facilities used primarily for inventory consisting of
Collateral where the aggregate Collateral value of such inventory exceeds
$5,000,000, in each case whether now or hereafter held respectively by the
Borrower or any of its Subsidiaries.
 
 
“Maturity Date” means the earliest to occur of (a) the Scheduled Maturity Date,
(b) the date of termination of the entire Revolving Commitment by the Borrower
pursuant to Section 2.5, (c) the date of termination of the Revolving Commitment
pursuant to Section 10.2(a) or (d) the Springing Maturity Date.
 
 
“Minimum Collateral Amount” means, at any time, an amount at least equal to the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time and the Swingline Lender with respect to
Swingline Loans outstanding at such time as determined by the Administrative
Agent, the Issuing Lenders and the Swingline Lender, as applicable, in their
sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Netting Cash Equivalents” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, (d) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder, or (e)
Investments, classified in accordance with GAAP as current assets, in money
market mutual funds (as defined by Rule 2(a)-7 of the Investment Company Act of
1940) registered under the Investment Company Act of 1940, as amended, or in
public and private enhanced yield funds, in each case, which are administered by
reputable financial institutions having capital of at least $500,000,000 and
which have a credit rating of AAA by S&P, or an equivalent credit rating by
Moody's or Fitch.
 
 
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.



 
19

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Notes” means the collective reference to the Revolving Notes, the Swingline
Note and the Term Notes.


“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).


“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).


“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.


“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).


“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.


“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.


“Orbital Launch Support Assets” means the Property of the Borrower and its
Subsidiaries used in support of launch operations of the Taurus II launch
vehicle and Cygnus spacecraft and as further described on Schedule 1.3.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 

 
20

--------------------------------------------------------------------------------

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Participant” has the meaning assigned thereto in Section 12.10(d).


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
 
“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any Subsidiary; provided, however, that (i) no Default or Event of
Default exists before or after giving effect to such Acquisition, (ii) the
Property acquired (or the Property of the Person acquired) in such Acquisition
is used or useful in a line of business permitted pursuant to Section 9.7, (iii)
such Acquisition is not a “hostile” Acquisition and in the case of an
Acquisition of the Capital Stock of another Person, the board of directors (or
other comparable governing body) of such other Person shall have duly approved
such Acquisition, (iv)  the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer demonstrating that, upon giving
effect to such Acquisition on a Pro Forma Basis, as of the most recently ended
Fiscal Quarter of the Borrower, the Consolidated Total Leverage Ratio and the
Consolidated Senior Secured Leverage Ratio shall each be (A) at least 0.25x less
than the applicable covenant levels required under the Sections 9.15(a) and (b)
at the time such Acquisition is consummated or (B) to the extent such
Acquisition will not require any incremental borrowings under the Credit
Facility, not more than the Borrower’s Consolidated Total Leverage Ratio and
Consolidated Senior Secured Leverage Ratio would be immediately prior to the
consummation of such Acquisition, (v) the Credit Parties have provided a
reasonably detailed summary description of such Acquisition, along with
financial information regarding the Property to be acquired (or the Person to be
acquired, if applicable), to the Administrative Agent, (vi) the representations
and warranties made by the Credit Parties in any Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date and (vii) if
such transaction involves the purchase of an interest in a partnership between
the Borrower (or a Subsidiary) as a general partner and entities unaffiliated
with the Borrower or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by the Borrower newly formed for the
sole purpose of effecting such transaction.


“Permitted Amendment” shall have the meaning assigned to such term in Section
5.16(c).
 
 
“Permitted Investments” means, at any time, Investments by the Borrower and its
Subsidiaries permitted to exist at such time pursuant to the terms of
Section 9.2.

 
21

--------------------------------------------------------------------------------

 

“Permitted Liens” means, at any time, Liens in respect of Property of the
Borrower and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 9.1.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
 
 
“Platform” has the meaning assigned thereto in Section 8.2.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Pro Forma Basis” means, with respect to any Disposition, Restricted Payment,
Investment, Acquisition or Indebtedness for which compliance on a Pro Forma
Basis is expressly required hereunder, that such Disposition, Restricted
Payment, Investment, Acquisition or Indebtedness, as applicable, shall be deemed
to have occurred or been incurred, as applicable, as of the first day of the
most recent four Fiscal Quarter period preceding the date of such transaction
for which the Borrower has delivered financial statements pursuant to
Section 8.1(a) or (b).  In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement items and cash flow statement
items (whether positive or negative) attributable to the Property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness that is repaid with the proceeds
of such Disposition shall be excluded from such calculations and deemed to have
been repaid as of the first day of such applicable period, and (b) with respect
to any Acquisition or Investment, income statement items attributable to the
Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Article I and (ii) Indebtedness of the Person acquired which is
retired in connection with such Acquisition or Investment shall be excluded from
such calculation and deemed to have been retired as of the first day of such
applicable period.


“Projections” means those financial projections dated April 9, 2011 covering the
Fiscal Years ending in December 31, 2011 through December 31, 2015 inclusive, to
be delivered to the Lenders by the Borrower.
 
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.


“Public Lenders” has the meaning assigned thereto in Section 8.2.


“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements

 
22

--------------------------------------------------------------------------------

 

now or hereafter benefiting the Land and all royalties and rights appertaining
to the use and enjoyment of the Land, including all alley, vault, drainage,
mineral, water, oil and gas rights, together with all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.


“Register” has the meaning assigned thereto in Section 12.10(c).


“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
 
“Required Lenders” means, at any date, any combination of Lenders holding more
than fifty percent (50%) of the sum of the aggregate amount of the Revolving
Commitment or, if the Revolving Commitment has been terminated, any combination
of Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit; provided that the Revolving Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president of finance, treasurer or assistant
treasurer of a Credit Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.


“Restricted Investment Subsidiary” has the meaning assigned to such term in
Section 8.12.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock and any voluntary or optional prepayment, redemption,
defeasance or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), or refund, refinance or exchange of any
Convertible Notes.  The term “Restricted Payment” shall not include (a)
Restricted Payments made by any Subsidiary (directly or indirectly) to any
Credit Party and (b) dividend payments and other distributions to the extent
payable in the Capital Stock of the Person making such payment or distribution.



 
23

--------------------------------------------------------------------------------

 

“Restricted Payment Cap Amount” means at any date of determination, the sum of
(a) $50,000,000 plus (b) an amount equal to 50% of Consolidated Net Income for
each Fiscal Quarter of the Borrower beginning with the Fiscal Quarter ended
March 31, 2011 minus (c) an amount equal to 100% of Consolidated Net Loss for
each Fiscal Quarter of the Borrower beginning with the Fiscal Quarter ended
March 31, 2011.  The Restricted Payment Cap Amount shall be reduced by (y) 100%
of the amount of Restricted Payments made pursuant to clause (ii) of Section
9.6(a) and (z) 50% of Restricted Payments made pursuant to clause (iii) of
Section 9.6(a).


“Revaluation Date” shall mean each of the following:  (a) each date a Loan is
borrowed or a Letter of Credit is issued, (b) each date there is a drawing under
any Alterative Currency Letter of Credit, (c) the last Business Day of each
calendar month, and (d) such additional dates as the Administrative Agent, the
Issuing Lender, the Required Lenders or the Borrower shall specify.


 “Revolving Commitment” means (a) as to any Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans to the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Revolving Lender’s name under the heading
“Revolving Commitment” on Schedule 1.1 hereto or in the Assignment and
Assumption pursuant to which such Lender becomes party hereto, as applicable, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Revolving Lenders, the aggregate commitment of
all Revolving Lenders to make Revolving Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof.  The aggregate
Revolving Commitment of all the Revolving Lenders on the Closing Date is
$300,000,000.


“Revolving Commitment Percentage” means, as to any Revolving Lender at any time,
the ratio of (a) the amount of the Revolving Commitment of such Revolving Lender
to (b) the Revolving Commitment of all the Revolving Lenders.


“Revolving Facility” means the revolving credit facility established pursuant to
Article II.


“Revolving Lenders” means, collectively, all of the Lenders with a Revolving
Commitment.


“Revolving Loan” means any revolving loan made to the Borrower pursuant to
Section 2.1, and all such revolving loans collectively as the context requires.


“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing the Revolving Loans made by such Revolving Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.


“Revolving Outstandings” means the sum of (a) with respect to Revolving Loans
and Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans and Swingline Loans, as the case may be, occurring on such date;
plus (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount thereof on such date (determined in
accordance with Section 1.8) after giving effect to any Extensions of Credit
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.


“Revolving Extensions of Credit” means (a) any Revolving Loan then outstanding,
(b) any Letter of Credit then outstanding or (c) any Swingline Loan then
outstanding.

 
24

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any Property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such Property.
 
 
“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
 
 
“Scheduled Maturity Date” means June 7, 2016.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank in
respect of which a notice has been given to the Administrative Agent as
contemplated by Section 10.4.


“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank in respect of which a notice has been given to the Administrative Agent as
contemplated by Section 10.4.


“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Security Agreement” means the Security and Pledge Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.



 
25

--------------------------------------------------------------------------------

 

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any Property or assets securing the
Secured Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is generally able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


“Spot Rate” for any Alternative Currency on any date means the rate determined
by the Administrative Agent or the applicable Issuing Lender, as applicable, to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
Issuing Lender may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the Issuing
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
 
“Specified Foreign Subsidiary” has the meaning set forth in the definition of
“Guarantors” in Section 1.1.
 
“Springing Maturity Date” means the Business Day immediately prior to the date
that is three months prior to the Mandatory Redemption Date (as defined below)
of the Convertible Notes (i.e., October 11, 2013); provided, however, that no
Springing Maturity Date shall occur if (a) no Convertible Notes are outstanding
at such time, (b) the amount outstanding under the Convertible Notes at such
time is less than $25,000,000 or (c) the Borrower has delivered to the
Administrative Agent on October 11, 2013 a certificate of a Responsible Officer
dated as of such date and substantially in the form of Exhibit I attached hereto
along with calculations and supporting documentation reasonably satisfactory to
the Administrative Agent, providing evidence that as of such date, the Borrower
would, after giving effect to the mandatory redemption of the remaining
outstanding principal amount of the Convertible Notes and all accrued interest
thereon on a pro forma basis using proceeds of the Revolving Loans, Cash or
Netting Cash Equivalents as if such redemption were to occur on October 11,
2013, (i) have no less than $50,000,000 in Cash, Netting Cash Equivalents and/or
Availability as of such date (provided that Cash and Netting Cash Equivalents
shall be measured as of September 30, 2013 and Availability will be measured as
of such date) and (ii), the Consolidated Senior Secured Leverage Ratio (A) would
be at least 0.25x less than the applicable covenant level required under Section
9.15(b) at the time of such deemed redemption on such date or (B) to the extent
such deemed redemption will be made using Cash or Netting Cash Equivalents and
will not require any Extensions of Credit hereunder, would be not more
 

 
26

--------------------------------------------------------------------------------

 

than the Consolidated Senior Secured Leverage Ratio would be immediately prior
to the consummation of such deemed redemption, in each case as of the most
recently ended Fiscal Quarter for which financial statements are then available
(provided that Consolidated Senior Secured Funded Indebtedness shall be measured
as of October 11, 2013 after giving effect to the redemption of the Convertible
Notes and any required incurrence of any Revolving Loans in connection
therewith, if applicable).  For the purposes herein, “Mandatory Redemption Date”
means, with respect to the Convertible Notes, January 15, 2014.


“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.


“Swingline Commitment” means, at any time, the lesser of (a) $25,000,000 and
(b) the Revolving Commitment then in effect.


“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.


“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.


“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.


“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


“Total Assets” of any Person means, at any date, Consolidated total assets of
such Person and its Subsidiaries at such date as determined in accordance with
GAAP.


“Total Consideration” means, with respect to any Disposition, the aggregate cash
and non-cash consideration for such Disposition (including the principal amount
of any Indebtedness assumed and the Borrower’s reasonable and good faith
projections of the aggregate amount of any contingent payments (including
earn-out payments) that the Borrower or any Subsidiary will ultimately receive
in connection with such Disposition, but specifically excluding the amount of
any Capital Stock of the seller issued to the Borrower).



 
27

--------------------------------------------------------------------------------

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions (including, without limitation, any financing fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within six (6) months of
the closing of the Credit Facility and approved by the Administrative Agent in
its reasonable discretion.


“Transactions” means, collectively, (a) the repayment in full of the Existing
Credit Agreement and all other Indebtedness (other than Indebtedness permitted
pursuant to Section 9.1) on the Closing Date, (b) the initial Extensions of
Credit, hereunder on the Closing Date and (c) the payment of the Transaction
Costs incurred in connection with the foregoing.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.


“Unfunded Pension Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Title IV Plan (other than any
Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market value of
all assets of such Title IV Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined as of the most recent valuation date for such
Title IV Plan using the actuarial assumptions in effect under such Title IV
Plan, (b) the aggregate amount of withdrawal liability that could be assessed
under Section 4063 with respect to each Title IV Plan subject to such section,
separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of such transaction.
 
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.


“United States” means the United States of America.


“Voting Stock” means Capital Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such entity shall have or might
have voting power by reason of the happening of any contingency).


“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.


SECTION 1.2                                Other Definitions and Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:  (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this

 
28

--------------------------------------------------------------------------------

 

Agreement, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


SECTION 1.3                                Accounting Terms.


(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
8.1(a), except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


SECTION 1.4                                UCC Terms.


Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.


SECTION 1.5                                Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


SECTION 1.6                                References to Agreement and Laws.


Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other

 
29

--------------------------------------------------------------------------------

 

modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


SECTION 1.7                                Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


SECTION 1.8                                Letter of Credit Amounts.


Unless otherwise specified, including, without limitation, for the purposes of
determining Revolving Outstandings and L/C Obligations pursuant to Sections 2.1,
2.2(a), 2.4(b), 3.1(a) and 5.15(c), all references herein to the amount of a
Letter of Credit (other than in Sections 3.3(a) and 5.3(a)) at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).


SECTION 1.9                                Guaranty Obligations.


Unless otherwise specified, the amount of any Guaranty Obligation shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.


SECTION 1.10                                Covenant Compliance Generally;
Currency Conversion; Certain Refinancing Transactions.


For purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and
9.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
annual financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 8.1(a) or (b), as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.


Any Indebtedness outstanding on the last day of a fiscal quarter (or any other
determination date) which is to be refinanced pursuant to a refinancing
permitted under this Agreement with the proceeds of previously incurred
refinancing Indebtedness shall be disregarded for purposes of calculating the
Consolidated Total Leverage Ratio, the Consolidated Interest Coverage Ratio and
the Consolidated Senior Secured Leverage Ratio and for purposes of Section 9.15
for up to thirty (30) days or such longer period of time approved by the
Administrative Agent (but in any event not to exceed sixty (60) days); provided
that (i) an irrevocable notice of redemption of such existing Indebtedness to be
refinanced has been given on or prior to such date, (ii) the Administrative
Agent shall be satisfied with the arrangements pursuant to which the existing
Indebtedness will be discharged with the proceeds of the new

 
30

--------------------------------------------------------------------------------

 

Indebtedness, (iii)(A) the Administrative Agent (for benefit of the Secured
Parties) will have a first priority Lien on the proceeds of the new Indebtedness
prior to discharge of the existing Indebtedness and such proceeds shall be in a
blocked account on terms and pursuant to documentation satisfactory to the
Administrative Agent or (B) the proceeds of the new Indebtedness shall be
deposited with a trustee for the benefit of the holders of the new Indebtedness
or the existing Indebtedness until the payment of the existing Indebtedness,
(iv) the new Indebtedness will count for all purposes of this Agreement
(including the Consolidated Total Leverage Ratio, the Consolidated Senior
Secured Leverage Ratio, the Consolidated Interest Coverage Ratio and for
purposes of Section 9.1) after the 30 day period (or such longer time as
approved by the Administrative Agent) set forth above and (v) the portion of the
new Indebtedness disregarded shall not exceed the amount of the existing
Indebtedness.


SECTION 1.11  Alternative Currency.


The Administrative Agent shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of any issued Letters
of Credit and outstanding L/C Obligations denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.




ARTICLE II


REVOLVING CREDIT FACILITY


SECTION 2.1                                Revolving Loans.


Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time from the Closing Date through, but not
including, the Maturity Date as requested by the Borrower in accordance with the
terms of Section 2.3; provided, that (a) after the Closing Date, the Revolving
Outstandings shall not exceed the Revolving Commitment and (b) the principal
amount of outstanding Revolving Loans from any Revolving Lender plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding L/C
Obligations and outstanding Swingline Loans shall not at any time exceed such
Revolving Lender’s Revolving Commitment.  Each Revolving Loan by a Revolving
Lender shall be in a principal amount equal to such Revolving Lender’s Revolving
Commitment Percentage of the aggregate principal amount of Revolving Loans
requested on such occasion.  Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder until the
Maturity Date.


SECTION 2.2                                Swingline Loans.


(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Swingline Lender may make Swingline Loans to the Borrower from
time to time from the Closing Date through, but not including, the Maturity
Date; provided, that (a) after giving effect to any amount requested, the
Revolving Outstandings shall not exceed the Revolving Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Swingline Commitment.



 
31

--------------------------------------------------------------------------------

 

(b)           Refunding.


(i)           Swingline Loans shall be refunded by the Revolving Lenders on
demand by the Swingline Lender.  Such refundings shall be made by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages and
shall thereafter be reflected as Revolving Loans of the Revolving Lenders on the
books and records of the Administrative Agent.  Each Revolving Lender shall fund
its respective Revolving Commitment Percentage of Revolving Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made.  No Revolving Lender’s obligation to
fund its respective Revolving Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Lender’s failure to fund its Revolving
Commitment Percentage of a Swingline Loan, nor shall any Revolving Lender’s
Revolving Commitment Percentage be increased as a result of any such failure of
any other Revolving Lender to fund its Revolving Commitment Percentage of a
Swingline Loan.


(ii)           The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Lenders are not sufficient to
repay in full the outstanding Swingline Loans requested or required to be
refunded.  If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 11.3 and
which such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).


(iii)           Each Revolving Lender acknowledges and agrees that its
obligation to refund (whether by Revolving Loans or funding of its participation
interest therein) Swingline Loans in accordance with the terms of this Section
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving Lender agrees and acknowledges
that if at any time the refunding of any outstanding Swingline Loans pursuant to
this Section is required, the conditions set forth in Section 6.2 cannot be
satisfied (including as a result of an Event of Default under Section 10.1(f) or
(g)) or otherwise, each Revolving Lender will, on the date the applicable
Revolving Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Commitment Percentage of the aggregate amount of such Swingline
Loan.  Each Revolving Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Revolving Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to

 
32

--------------------------------------------------------------------------------

 

reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded).


(c)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.2, the Swingline Lender shall not be obligated to
make any Swingline Loan at a time when any other Revolving Lender is a
Defaulting Lender, unless the Swingline Lender has entered into arrangements
(which may include the delivery of Cash Collateral) with the Borrower or such
Defaulting Lender which are satisfactory to the Swingline Lender to eliminate
the Swingline Lender’s Fronting Exposure (after giving effect to
Section 5.15(c)) with respect to any such Defaulting Lender.


SECTION 2.3                                Procedure for Advances of Revolving
Loans and Swingline Loans.


(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than (i) 3:00 p.m. on the same
Business Day as each Swingline Loan, (ii) 11:00 a.m. on the same Business Day as
each Base Rate Loan and (iii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Revolving Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof and
(y) with respect to Swingline Loans in an aggregate principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, (C) whether such Loan is to
be a Revolving Loan or Swingline Loan, (D) in the case of a Revolving Loan
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the
case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto.  A Notice of Borrowing received after 11:00 a.m. (or, in respect of any
Swingline Loan, 3:00 p.m.) shall be deemed received on the next Business
Day.  The Administrative Agent shall promptly notify the Revolving Lenders of
each Notice of Borrowing.  Notwithstanding the foregoing, all Revolving Loans
made on the Closing Date shall be made as Base Rate Loans.


(b)           Disbursement of Revolving and Swingline Loans.  (i) Not later than
1:00 p.m. on the proposed borrowing date, each Revolving Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Lender’s Revolving Commitment Percentage of
the Revolving Loans to be made on such borrowing date and (ii) not later than
4:00 p.m. on the proposed borrowing date, the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing
date.  The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.  Subject to Section
5.7 hereof, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Revolving Loan requested pursuant to this Section
to the extent that any Revolving Lender has not made available to the
Administrative Agent its Revolving Commitment Percentage of such
Loan.  Revolving Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Lenders as provided in Section 2.2(b).


SECTION 2.4                                Repayment and Prepayment of Revolving
and Swingline Loans.


(a)           Repayment on Maturity Date.  The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Loans in full on the
Maturity Date, and (ii) all Swingline Loans in

 
33

--------------------------------------------------------------------------------

 

accordance with Section 2.2(b) (but, in any event, no later than the Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.


(b)           Mandatory Prepayments.


(i)           If at any time the Revolving Outstandings exceed the Revolving
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Lenders, Extensions of Credit in an amount equal to such excess
with each such repayment applied first, to the principal amount of outstanding
Swingline Loans until such principal amount or excess equals zero, second, to
the principal amount of outstanding Revolving Loans until such principal amount
or excess equals zero and third, if any excess remains after application of such
repayment pursuant to clause first and second, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Lenders, in an amount equal to such remaining excess (such cash collateral to be
applied in accordance with Section 10.2(b)).


(ii)           If the Administrative Agent, notifies the Borrower at any time
that the Dollar Equivalent of the L/C Obligations at such time exceeds 105% (or
if none of such L/C Obligations are denominated in any Alternative Currency,
100%) of the L/C Commitment then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the L/C Obligations
exceeds the L/C Commitment.


(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Lender.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice.  Partial prepayments
shall be in an aggregate amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof with respect to Revolving Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each such repayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.  Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9).


(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.


(e)           Hedge Agreements.  No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge
Agreement.



 
34

--------------------------------------------------------------------------------

 

SECTION 2.5                                Permanent Reduction of the Revolving
Commitment.


(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Commitment at any time or (ii) portions of the
Revolving Commitment, from time to time, in an aggregate principal amount not
less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any
reduction of the Revolving Commitment shall be applied to the Revolving
Commitment of each Revolving Lender according to its Revolving Commitment
Percentage.  All commitment fees accrued until the effective date of any
termination of the Revolving Commitment in its entirety shall be paid on the
effective date of such termination.


(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Loans, Swingline Loans
and L/C Obligations, as applicable, after such reduction to the Revolving
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Commitment as so reduced, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to such excess.  Such cash collateral
shall be applied in accordance with Section 10.2(b).  Any reduction of the
Revolving Commitment to zero shall be accompanied by payment of all outstanding
Revolving Loans and Swingline Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Commitment and the Swingline
Commitment and the Revolving Facility.  If the reduction of the Revolving
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.


SECTION 2.6                                Termination of Revolving Facility.


The Revolving Facility and the Revolving Commitments shall terminate on the
Maturity Date.




ARTICLE III


LETTER OF CREDIT FACILITY


SECTION 3.1                                L/C Commitment.


(a)           Availability.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
this Article III, agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that the Issuing Lenders shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the Dollar Equivalent of all L/C Obligations would exceed the L/C
Commitment, (b) the Revolving Outstandings would exceed the Revolving
Commitment, (c) the Dollar Equivalent of all L/C Obligations with respect to
Letters of Credit denominated in Alternative Currencies would exceed $5,000,000
(or such greater amount as may be agreed to by the applicable Issuing Lender),
or (d) the Dollar Equivalent of all L/C Obligations with respect to Letters of
Credit issued by any Issuing Lender would exceed such Issuing Lender’s
Individual L/C Sub-Commitment.  Each Letter of Credit shall (i) be denominated
in Dollars or an Alternative Currency in a minimum amount of $10,000, (or such
lesser amount as agreed to by the applicable Issuing Lender), (ii) be a standby
letter of credit issued to support obligations of the Borrower

 
35

--------------------------------------------------------------------------------

 

or any of its Subsidiaries, contingent or otherwise, incurred in the ordinary
course of business, (iii) except in accordance with Section 3.1(b) have an
expiry on or before the fifth (5th) Business Day prior to the Scheduled Maturity
Date and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in
the Letter of Credit Application or as determined by the applicable Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York.  The Issuing Lenders shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause any
such Issuing Lender or any L/C Participant with respect to such Letter of Credit
to exceed any limits imposed by, any Applicable Law.  References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.


(b)            Cash Collateralization of Certain Letters of Credit. 
Notwithstanding the provisions of Section 3.1(a), if requested by the Borrower,
each Issuing Lender agrees to issue one or more Letters of Credit hereunder,
with expiry dates that would occur after the fifth (5th) Business Day prior to
the Scheduled Maturity Date, based upon the Borrower’s agreement to fully cash
collateralize the L/C Obligations in accordance with Section 3.8  If the
Borrower fails to fully cash collateralize the outstanding L/C Obligations in
accordance with the requirements of Section 3.8, each outstanding Letter of
Credit shall automatically be deemed to be drawn in full on such date, and the
Borrower shall be deemed to have requested a borrowing of a Revolving Loan in
the amount deemed drawn, in accordance with the provisions set forth in Section
2.1, which, in the case of a Letter of Credit denominated in Dollars, shall be a
Base Rate Loan in the amount of such draft or, in the case of a Letter of Credit
denominated in an Alternative Currency, shall constitute a Base Rate Loan in the
amount equal to the Dollar Equivalent of such drawing on the date of such
drawing, in each case to be funded by the Revolving Lenders (including such
Issuing Lender) and in accordance with the terms of Sections 3.4 and 3.5 to
reimburse such deemed drawing (with the proceeds of such Base Rate Loan being
used to cash collateralize outstanding L/C Obligations pursuant to terms
consistent with those set forth in Section 3.1(c)).  In the event a Base Rate
Loan cannot be made due to failure to satisfy the conditions in Section 6.2
(including as a result of an Event of Default under Section 10.1(f) or (g)) or
otherwise, each Revolving Lender agrees to immediately fund and pay to the
Issuing Lender its participation interest in respect of such deemed drawing
(with the proceeds of such funded participation interest being used to cash
collateralize outstanding L/C Obligations pursuant to terms consistent with
those set forth in Section 3.1(c)).  Each Revolving Lender acknowledges and
agrees that its obligation to fund a Revolving Loan and its participation
interest in accordance with this Section to reimburse the Issuing Lenders for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI.


(c)           L/C Cash Collateral Account.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, a
security interest in all cash, deposit accounts and all balances therein and all
proceeds of the foregoing as required to be deposited in furtherance of
Section 3.1(b) or Section 3.8.  Cash collateral shall be maintained in blocked,
interest bearing deposit accounts at Wells Fargo; provided that upon the earlier
of (x) termination of this Agreement or (y) the Maturity Date, any cash
collateral relating to a Letter of Credit issued by an Issuing Lender other than
Wells Fargo shall be transferred on terms satisfactory to such Issuing Lender
and the Administrative Agent to an account maintained by such Issuing Lender (
the “L/C Cash Collateral Account”).  All interest on such cash collateral shall
be paid as follows: (i) if such cash collateral is delivered to the
Administrative Agent by the Borrower pursuant to any of Section 3.1(b), then
such interest shall be paid to the Borrower upon the Borrower’s request,
provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to the Borrower,
and (ii) if such

 
36

--------------------------------------------------------------------------------

 

cash collateral is delivered to the Administrative Agent by the Borrower at any
time that such cash collateral is not required to be delivered under this
Agreement, then such interest shall be distributed to the Borrower (provided
that if at any time after such delivery of cash collateral the Borrower would
have been required to deliver cash collateral pursuant to any of Section 3.1(b),
the interest shall be applied as provided in clause (i) above).


(d)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.1, the Issuing Lenders shall not be obligated to
issue any Letter of Credit at a time when any other Revolving Lender is a
Defaulting Lender, unless the applicable Issuing Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Borrower or such Defaulting Lender which are reasonably satisfactory to such
Issuing Lender to eliminate such Issuing Lender’s Fronting Exposure (after
giving effect to Section 5.15(c)) with respect to any such Defaulting Lender.


SECTION 3.2                                Procedure for Issuance of Letters of
Credit.


The Borrower may from time to time request that the applicable Issuing Lender
issue a Letter of Credit by delivering to such Issuing Lender (with a copy to
the Administrative Agent) a Letter of Credit Application therefor, completed to
the satisfaction of such Issuing Lender, and such other certificates, documents
and other papers and information as such Issuing Lender may reasonably
request.  Upon receipt of any Letter of Credit Application, such Issuing Lender
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event later than two (2) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower.  Such Issuing Lender shall promptly furnish to the
Borrower and the Administrative Agent a copy of such Letter of Credit and
promptly notify each Revolving Lender of the issuance and upon request by any
Revolving Lender, furnish to such Lender a copy of such Revolving Letter of
Credit and the amount of such Revolving Lender’s participation therein.


For so long as any Letter of Credit issued by an L/C Issuer is outstanding, such
L/C Issuer shall deliver to the Administrative Agent on the last Business Day of
each calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report providing information (including,
but not limited to, maximum face amount, current face amount, beneficiary name,
issuance date, expiry date, indication of auto-renewal feature and dates of
amendments (if any)) for every outstanding Letter of Credit issued by such L/C
Issuer.


SECTION 3.3                                Fees and Other Charges.


(a)           Letter of Credit Fees.  Subject to Section 5.15(f), the Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter of credit fee with respect to each
Letter of Credit in the amount equal to the Dollar Equivalent of the actual
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Loans that are LIBOR Rate Loans
(determined on a per annum basis).  Such fees shall be payable as follows: (i)
with respect to the portion of the Applicable Margin equal to .50%, that is
assessed on the amount equal to the Dollar Equivalent of the actual daily amount
available to be drawn under such Letter of Credit from time to time, quarterly
in arrears on the last Business Day of each calendar quarter and (ii) with
respect to the balance of the Applicable Margin in excess of .50% that is
assessed on the amount equal to the Dollar Equivalent of the actual daily amount
available to be drawn under such Letter of Credit from time to time, annually in
arrears on the last Business Day of each

 
37

--------------------------------------------------------------------------------

 

calendar year.  The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Lenders and the L/C Participants all fees
received pursuant to this Section 3.3 in accordance with their respective
Revolving Commitment Percentages.


(b)           Issuance Fee.  In addition to the foregoing fees, the Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender, an issuance fee with respect to each Letter of Credit (x) in the case of
Wells Fargo, as set forth in the Fee Letter and (y) in the case of any other
Issuing Lender, as agreed upon in writing by such Issuing Lender and the
Borrower and notice of such agreement is provided to the Administrative
Agent.  Any such issuance fee shall be payable at the time such Letter of Credit
is issued on the Dollar Equivalent of the stated amount of such Letter of
Credit.


(c)           Other Costs.  In addition to the foregoing fees, the Borrower
shall pay or reimburse the Issuing Lenders for such normal and customary costs
and expenses as are incurred or charged by each Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.


SECTION 3.4                                L/C Participations.


(a)           Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lenders to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lenders, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in the Issuing Lenders’ obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the applicable Issuing Lender thereunder.  Each L/C Participant unconditionally
and irrevocably agrees with the Issuing Lenders that, if a draft is paid under
any Letter of Credit for which the applicable Issuing Lender is not reimbursed
in full by the Borrower through a Revolving Loan or otherwise in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.


(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to such
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to such Issuing Lender after the date such payment is due, such
L/C Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to an Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.


(c)           Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Commitment Percentage of such payment

 
38

--------------------------------------------------------------------------------

 

in accordance with this Section, such Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.


SECTION 3.5                                Reimbursement Obligation of the
Borrower.


In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and amount of a draft paid under any Letter of Credit for the amount
of (a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment.  Unless the
Borrower shall immediately notify the applicable Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Lenders make
a Revolving Loan bearing interest at the Base Rate on such date in the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment, and the
Revolving Lenders shall make a Revolving Loan bearing interest at the Base Rate
in such amount, the proceeds of which shall be applied to reimburse such Issuing
Lender for the amount of the related drawing and costs and expenses. In the
event a Base Rate Loan cannot be made due to failure to satisfy the conditions
in Section 6.2 (including as a result of an Event of Default under Section
10.1(f) or (g)) or otherwise, each Revolving Lenders agrees to immediately fund
and pay to the Issuing Lender its participation interest in respect of such
amount of such unreimbursed draft in accordance with Section 3.4.  Each
Revolving Lender acknowledges and agrees that its obligation to fund a Revolving
Loan or its participation interest in accordance with this Section to reimburse
the Issuing Lenders for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article VI.  If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
applicable Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.


SECTION 3.6                                Obligations Absolute.


The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the Issuing
Lenders or any beneficiary of a Letter of Credit or any other Person.  The
Borrower also agrees that the Issuing Lenders and the L/C Participants shall not
be responsible for, and the Borrower’s Reimbursement Obligation under Section
3.5 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  The Issuing Lenders shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by any Issuing Lender’s gross negligence or willful

 
39

--------------------------------------------------------------------------------

 

misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
the Issuing Lenders under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of the Issuing Lenders or any L/C Participant to the Borrower.  The
responsibility of the Issuing Lenders to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.


SECTION 3.7                                Effect of Letter of Credit
Application.


To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.


SECTION 3.8                                Actions in Respect of Letters of
Credit.


(a)           Upon the date that is ten (10) Business Days prior to the Maturity
Date, or at any time after the Maturity Date when the aggregate funds on deposit
in the L/C Cash Collateral Accounts shall be less than the amounts required
herein, the Borrower shall pay to the Administrative Agent  in immediately
available funds, at the Administrative Agent’s office referred to in
Section 12.1, for deposit in the L/C Cash Collateral Account described in
Section 3.1(c), the Dollar Equivalent of the amount required so that, after such
payment, the aggregate funds on deposit in the L/C Cash Collateral Accounts
equals or exceeds the sum of (A) 105% of the sum of all outstanding L/C
Obligations in respect of Letters of Credit with an expiration date beyond one
year after the Scheduled Maturity Date, and (B) 100% of the sum of all other
outstanding L/C Obligations; provided, however, that the obligation to provide
the foregoing cash collateral hereunder may, at the option of the Borrower and
as agreed to by the Issuing Lender, be satisfied by providing, for the benefit
of the applicable Issuing Lender, a Letter of Credit in form and substance and
issued by a financial institution acceptable to such Issuing Lender; provided,
further, that with respect to any outstanding L/C Obligations arising under
Letters of Credit denominated in a currency other than Dollars, the funds
required to be on deposit shall be denominated in such currency.


(b)           The Administrative Agent may, from time to time after funds are
deposited in any L/C Cash Collateral Account, apply funds then held in such L/C
Cash Collateral Account to the payment of any amounts, in accordance with the
terms herein, as shall have become or shall become due and payable by the
Borrower to the Issuing Lenders or Lenders in respect of the L/C
Obligations.  The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.  If, as of the Maturity Date,
any Letter of Credit may for any reason remain outstanding that is partially or
wholly undrawn, the Borrower may back-stop such Letter of Credit with a new
letter of credit in form and substance acceptable to the applicable Issuing
Lender and issued under any replacement credit facility entered into by the
Borrower with a financial institution or institutions acceptable to the
applicable Issuing Lender.




ARTICLE IV


[RESERVED]





 
40

--------------------------------------------------------------------------------

 

ARTICLE V


GENERAL LOAN PROVISIONS


SECTION 5.1                                Interest.


(a)           Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin.  The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.  Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.


(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:


(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;


(ii)           if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;


(iii)           any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;


(iv)           no Interest Period shall extend beyond the Scheduled Maturity
Date; and


(v)           there shall be no more than nine (9) Interest Periods in effect at
any time.


(c)           Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (f) or (g), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to such LIBOR Rate Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate

 
41

--------------------------------------------------------------------------------

 

Loans and other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.


(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing June 30, 2011; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period.  All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).


(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.


SECTION 5.2                                Notice and Manner of Conversion or
Continuation of Loans.


Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan.  The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.



 
42

--------------------------------------------------------------------------------

 

SECTION 5.3                                Fees.


(a)           Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(f), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Commitment (in the case of Letters
of Credit, calculated based on the Dollar Equivalent of the actual daily amount
available to be drawn thereunder) of the Revolving Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Commitment for the purpose
of calculating the Commitment Fee.  The Commitment Fee shall be payable in
arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing June 30, 2011 and ending on the Maturity Date.  Such
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Lenders (other than any Defaulting Lender) pro rata in accordance with such
Revolving Lenders’ respective Revolving Commitment Percentages.


(b)           Other Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.


SECTION 5.4                                Manner of Payment.


(a)           Sharing of Payments.  Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Revolving Commitment Percentage in respect of the
relevant Credit Facility (or other applicable share as provided herein) of such
payment and shall wire advice of the amount of such credit to each Lender.  Each
payment to the Administrative Agent on account of the principal of or interest
on the Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be.  Each payment to the Administrative Agent of Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Sections 5.9, 5.10, 5.11, 5.16 or 12.3
shall be paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.


(b)           Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(b).

 
43

--------------------------------------------------------------------------------

 

SECTION 5.5                                Evidence of Indebtedness.


(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note and/or Swingline Note, as applicable, which shall evidence such
Lender’s Revolving Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.  Promptly following the termination of this Agreement, each
Lender shall use commercially reasonable efforts to return to the Borrower each
Revolving Note and/or Swingline Note issued to it.


(b)           Participations.  In addition to the accounts and records referred
to in subsection (a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit and Swingline Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Revolving Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


SECTION 5.6                                Adjustments.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that


(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and


(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) the application of cash collateral provided
for in Section 5.15, (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph

 
44

--------------------------------------------------------------------------------

 

shall apply) or (D) any payment obtained by a Lender in connection with the
termination of its Revolving Commitment pursuant to Section 5.16.


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


SECTION 5.7                                Obligations of Lenders.


(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(b)           Nature of Obligations of Lenders Regarding Extensions of
Credit.  The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several.  The failure of any Lender to make available its Revolving
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Revolving Commitment Percentage of such Loan available on the borrowing date.


SECTION 5.8                                Changed Circumstances.


(a)           Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan
as to which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such

 
45

--------------------------------------------------------------------------------

 

Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended (it being
understood that the Lenders shall still be obligated to fund Base Rate Loans,
but the Base Rate shall be determined without regard to clause (c) thereof), and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to Section
5.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
determined without regard to clause (c) of the definition of Base Rate as of the
last day of such Interest Period; or (ii) in the case of Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, the Borrower shall
convert the then outstanding principal amount of each such Loan to a Base Rate
Loan as to which the interest rate is determined without regard to clause (c) of
the definition of Base Rate as of the last day of such Interest Period.


(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, any Change in Law shall make it unlawful or impossible for any of the
Lenders (or any of their respective Lending Offices) to honor its obligations
hereunder to make or maintain any LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, solely with respect to Loans made by such
Lender (i) the obligation of such Lender to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR shall be
suspended (it being understood that the Lenders shall still be obligated to fund
Base Rate Loans, but the Base Rate shall be determined without regard to clause
(c) thereof), and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which
the interest rate is determined by reference to LIBOR shall be suspended,
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if such Lender may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan as to which the interest
rate is not determined by reference to LIBOR for the remainder of such Interest
Period.


SECTION 5.9                                Indemnity.


The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s reasonable discretion, based upon the
assumption that such Lender funded its Revolving Commitment Percentage of the
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the

 
46

--------------------------------------------------------------------------------

 

Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.


SECTION 5.10                                Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;


(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.11 and the imposition of, or any change in the rate of any Excluded Tax
payable by such Lender or the Issuing Lender); or


(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the

 
47

--------------------------------------------------------------------------------

 

Borrower shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary in this Section 5.10, in the case of
any Change in Law described in clauses (x) or (y) of the definition of Change in
Law, it shall be a condition to a Lender’s exercise of its rights, if any, under
this Section 5.10 that such Lender shall generally be exercising similar rights
with respect to borrowers under similar agreements where available  The Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


SECTION 5.11                                Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or the Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.


(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within thirty (30)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.  The Borrower shall also indemnify the Administrative Agent, within
thirty (30) days after demand therefor, for any amount which a Lender or the
Issuing Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by paragraph (g) below; provided that, such Lender or the
Issuing Lender, as the case may be, shall indemnify the Borrower to the extent
of any payment the Borrower makes to the Administrative Agent pursuant to this
sentence.  In addition, the Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Lender, within thirty (30) days after demand
therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or

 
48

--------------------------------------------------------------------------------

 

Issuing Lender as a result of any failure of any Credit Party to pay any Taxes
when due to the appropriate Governmental Authority or to deliver to such
Administrative Agent, pursuant to clause (d), documentation evidencing the
payment of Taxes.


(d)           Evidence of Payments.  As soon as practicable and in any event
within thirty (30) days after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:


(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;


(ii)           duly completed copies of IRS Form W-8ECI;


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN; or


(iv)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.


If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any

 
49

--------------------------------------------------------------------------------

 

documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
respective obligations, if any, under FATCA and to determine that such Lender
has complied such applicable requirements; and (D) provide a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller of such Lender certifying that such Lender has complied with any
necessary requirements to establish an exemption from withholding under
FATCA.  To the extent that the relevant documentation provided pursuant to this
paragraph is rendered obsolete or inaccurate in any material respect as a result
of changes in circumstances with respect to the status of a Lender or Issuing
Lender, such Lender or Issuing Lender shall, to the extent permitted by
Applicable Law, deliver to the Borrower and the Administrative Agent revised
and/or updated documentation sufficient for the Borrower and the Administrative
Agent to confirm such Lender’s or such Issuing Lender’s compliance with their
respective obligations under FATCA.


(f)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by the
Borrower pursuant to this Section), it shall pay to the applicable indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
applicable indemnifying party, upon the request of the Administrative Agent,
such Lender or the Issuing Lender, agrees to repay the amount paid over pursuant
to this Section (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the Administrative Agent, the Issuing Lender or any Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent, Issuing Lender or
Lender in a less favorable net after-Tax position than the Administrative Agent,
Issuing Lender or Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.


(g)           Indemnification of the Administrative Agent.  Each Lender and the
Issuing Lender shall indemnify the Administrative Agent within ten (10) days
after demand therefor, for the full amount of any Excluded Taxes attributable to
such Lender or Issuing Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
any Loan Document against any amount due to the Administrative Agent under this
paragraph (g). The agreements in paragraph (g) shall survive the resignation
and/or replacement of the Administrative Agent.


(h)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section shall survive the payment in full of the
Obligations and the termination of the Revolving Commitment.



 
50

--------------------------------------------------------------------------------

 

SECTION 5.12                                Mitigation Obligations; Replacement
of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requires
that it not fund or maintain any LIBOR Rate Loans pursuant to Section 5.8(b),
requests compensation under Section 5.10, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would permit the funding and maintenance of LIBOR
Rate Loans, or eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)           Replacement of Lenders.  If any Lender requires that it not fund
or maintain any LIBOR Rate Loans pursuant to Section 5.8(b), requests
compensation under Section 5.10, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, or if any Lender is a Defaulting Lender
hereunder or becomes a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
12.10), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:


(i)           [Reserved]


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)           such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 5.13                                Incremental Loans.


(a)           At any time, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of:


(i)           one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
an incremental term loan (any such incremental term loan, an “Incremental Term
Loan”); or

 
51

--------------------------------------------------------------------------------

 

(ii)           one or more increases in the Revolving Commitments, an
“Incremental Revolving Credit Commitment” and, together with the Incremental
Term Loan Commitments, the “Incremental Loan Commitments”) to make incremental
revolving credit loans (any such increase, an “Incremental Revolving Credit
Increase” and, together with the Incremental Term Loan, the “Incremental Loans
”);


provided that (1) the total aggregate amount for all such Incremental Loan
Commitments shall not (as of any date of incurrence thereof) exceed $150,000,000
and (2) the total aggregate amount for each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall not be less than a minimum principal
amount of $25,000,000 or, if less, the remaining amount permitted pursuant to
the foregoing clause (1).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to Administrative
Agent.  The Borrower may invite any Lender, any Affiliate of any Lender and/or
any
Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent and the Issuing Lenders, to provide an Incremental Loan
Commitment (each, an “Incremental Lender”).  Any Lender or any Incremental
Lender offered or approached to provide all or a portion of any Incremental Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Loan Commitment.  The Borrower’s ability to request an Incremental
Loan Commitment shall not be affected by an election the Borrower may have
otherwise made under Section 2.5 to voluntarily reduce a portion of the
Revolving Commitments.  Any Incremental Loan Commitment shall become effective
as of such Increased Amount Date; provided that:


(A)           no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans  pursuant thereto and (3)
any Permitted Acquisition consummated in connection therewith;


(B)           the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a pro forma basis with the financial covenants set
forth in Section 9.15 both before and after giving effect to (1) any Incremental
Loan Commitment, (2) the making of any Incremental Loans pursuant thereto and
(3) any Permitted Acquisition consummated in connection therewith;


(C)           the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Acquisitions
and Restricted Payments);


(D)           each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;


(E)           (1)           in the case of each Incremental Term Loan (the terms
of which shall be set forth in the relevant Lender Joinder Agreement):


(x)           terms and documentation not consistent with the terms of the
Revolving Facility shall be reasonably acceptable to the Administrative Agent,
the Incremental Lenders making such Incremental Term Loan and the Borrower; and


(y)           the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan and any upfront fees or other economic terms shall be

 
52

--------------------------------------------------------------------------------

 

determined by the applicable Incremental Lenders and the Borrower on the
applicable Increased Amount Date;


(2)           in the case of each Incremental Revolving Credit Increase (the
terms of which shall be set forth in the relevant Lender Joinder Agreement):


(w)           the Applicable Margin and pricing grid, if applicable, for such
Incremental Revolving Credit Increase and any upfront fees or other economic
terms shall be determined by the applicable Incremental Lenders and the Borrower
on the applicable Increased Amount Date;


(x)           such Incremental Revolving Credit Increase shall mature not
earlier than the Maturity Date, and except as provided in clause (2)(w) above,
shall be subject to the same terms and conditions as the Revolving Loans;
 
 
(y)           the outstanding Revolving Loans and Revolving Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) in accordance with their revised Revolving Commitment
Percentages (and the Revolving Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and


(z)           except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Facility;


(F)           any Incremental Lender with an Incremental Revolving Credit
Increase shall be entitled to the same voting rights as the existing Revolving
Lenders under the Revolving Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder;


(G)           such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and


(H)           the Borrower shall deliver or cause to be delivered such customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan) as may be reasonably requested
by Administrative Agent in connection with any such transaction.



 
53

--------------------------------------------------------------------------------

 

(b)           The Incremental Lenders shall be included in any determination of
the Required Lenders and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.


(c)           (i)           On any Increased Amount Date on which any
Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with a Incremental Term Loan
Commitment shall make a Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto.


(ii)           On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Lender hereunder with respect to such
Incremental Revolving Credit Commitment.


SECTION 5.14                                Cash Collateral.


At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, any Issuing Lender or
the Swingline Lender (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Fronting Exposure of the Issuing Lenders or the
Swingline Lender with respect to such Defaulting Lender (determined after giving
effect to Section 5.15(c) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.


(a)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders
(including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations and
Swingline Loans, to be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lenders and
the Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(b)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 5.14 or Section
5.15 in respect of Letters of Credit or Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.


(c)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
or the Swingline Lender shall no longer be required to be held as Cash
Collateral pursuant to this Section 5.14 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, each Issuing Lender and the Swingline Lender
may agree that Cash Collateral

 
54

--------------------------------------------------------------------------------

 

shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.  It is understood and
agreed that the Cash Collateral referenced in this Section 5.14 is separate from
any cash collateral delivered and maintained pursuant to Section 3.1(c).


SECTION 5.15                                Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.2.


(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 5.14; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 5.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolving Loans or funded participations in Swingline Loans or
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were issued at a time
when the conditions set forth in Section 6.02 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Swingline Loans or Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 5.15(c).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant

 
55

--------------------------------------------------------------------------------

 

to this Section 5.15(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(c)           Reallocation of Revolving Commitment Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentage (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
6.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Outstandings of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.


(d)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


(e)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 5.15(c) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Swingline Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 5.14.


(f)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 5.3 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit fees pursuant to Section 3.3(a) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral pursuant to
Section 5.14.  With respect to any Letter of Credit fee pursuant to Section
3.3(a) not required to be paid to any Defaulting Lender pursuant to this Section
5.15(f), the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender's participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to Section 5.15(c)
above, (y) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.


(g)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and

 
56

--------------------------------------------------------------------------------

 

unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 5.15(c)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.


SECTION 5.16                                Permitted Amendments Related to an
Extension.


(a)           The Borrower may, by written notice to the Administrative Agent
from time to time during the term of this Agreement, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make a Permitted
Amendment pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower; provided that during the term
of this Agreement, only one such Permitted Amendment may be made hereunder and
no more than three Loan Modification Offers may be made hereunder (with no more
than one Loan Modification Offer to be outstanding at any time).  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which the Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent).  Notwithstanding anything to the contrary in Section
12.2, the Permitted Amendment shall only require the consent of the Borrower,
the Administrative Agent and those Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”), and the Permitted
Amendment shall become effective only with respect to the Incremental Term Loans
and Revolving Commitments of the Accepting Lenders.  In connection with any Loan
Modification Offer, the Borrower may, at its sole option, terminate the
Incremental Term Loans and/or the aggregate Revolving Commitments of one or more
of the Lenders that are not Accepting Lenders, and in connection therewith shall
repay in full all outstanding Incremental Term Loans and Revolving Loans, and
accrued but unpaid interest and fees (along with any amount owing pursuant to
Section 5.9), at such time owing to such terminated Lender, with such
termination taking effect, and any related repayment being made, upon the
effectiveness of the Permitted Amendment.  Additionally, to the extent the
Borrower has terminated the Revolving Commitments of such Lenders and (subject
to any consents required by Section 12.10), the Borrower may request any other
Lender or any Affiliate of a Lender, Approved Fund or other financial
institution to provide a commitment to make loans on the terms set forth in such
Loan Modification Offer in an amount not to exceed the amount of the Revolving
Commitments terminated and/or Incremental Term Loans prepaid pursuant to the
preceding sentence.  Upon the effectiveness of the Permitted Amendment and any
termination of any Lender’s Revolving Commitments (and any related repayment of
Revolving Loans and unpaid interest and fees) pursuant to this section and any
related commitment of any other Lender or any Affiliate of a Lender, Approved
Fund or other financial institution (in each case, subject to the consents
required by Section 12.10) with respect to such terminated Revolving
Commitments, subject to the payment of applicable amounts pursuant to Section
5.9 in connection therewith, the Borrower shall be deemed to have made such
borrowings and repayments of the Revolving Loans, and the Lenders shall make
such adjustments of outstanding Revolving Loans between and among them, as shall
be necessary to effect the reallocation of the Revolving Commitments such that,
after giving effect thereto, the Revolving Loans shall be held by the Lenders
(including any Lender or any Affiliate of a Lender, Approved Fund or other
financial institution that agrees to an additional commitment as set forth above
(in each case, subject to any consents required by Section 12.10) as the new
Lenders) ratably in accordance with their Revolving Commitments.



 
57

--------------------------------------------------------------------------------

 

(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendment and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of the Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Revolving Commitments and
Incremental Term Loans of the Accepting Lenders, including any amendments
necessary to treat the applicable Revolving Commitments and/or Incremental Term
Loans of the Accepting Lenders as a new “Class” of term loans and/or revolving
commitments hereunder.  Notwithstanding the foregoing, the Permitted Amendment
shall not become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date under this
Agreement.


(c)           “Permitted Amendment” means any or all of the following: (i) an
extension of the Scheduled Maturity Date applicable solely to the Revolving
Commitments and/or Incremental Term Loans of the Accepting Lenders, (ii) an
increase in the interest rate with respect to the Revolving Commitments and/or
Incremental Term Loans of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom, provided that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the revolving commitments
of such new “Class” and the Revolving Commitments of the then-existing Lenders
shall be made on a pro rata basis as between the revolving commitments of such
new “Class” and the Revolving Commitments of the then-existing Revolving
Lenders, (B) the L/C Commitment and Swingline Commitment may not be extended
without the prior written consent of each Issuing Lender or the Swingline
Lender, as applicable, and only to the extent the L/C Commitment or Swingline
Commitment so extended does not exceed the aggregate Revolving Commitments
extended pursuant to clause (i) above, (C) payments of principal and interest on
the Revolving Loans (including loans of Accepting Lenders) shall continue to be
shared pro rata in accordance with Section 5.4(a) and payments of principal and
interest on the Incremental Term Loans (including loans of Accepting Lenders)
shall continue to be shared pro rata in accordance with the applicable section
of the Lender Joinder Agreement (or of this Agreement as amended by such Lender
Joinder Agreement), except that notwithstanding Section 5.4(a) and such section
of the Lender Joinder Agreement (or of this Agreement as amended by such Lender
Joinder Agreement), the Incremental Term Loans, Revolving Loans and Revolving
Commitments of the Lenders that are not Accepting Lenders may be repaid and
terminated on their applicable Maturity Date, without any pro rata reduction of
the revolving commitments and/or repayment of loans of Accepting Lenders with a
different Maturity Date, and (v) such other amendments to this Agreement and the
other Loan Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to give effect to the foregoing Permitted Amendment;
provided it is agreed that the Permitted Amendments shall not amend any terms or
add any terms (other than with respect to pricing and fees as set forth in
clauses (ii) and (iii) above) that would, prior to the termination or expiration
of the Revolving Commitments or prepayment in full of the Incremental Term
Loans, as applicable, of the Lenders that are not Accepting Lenders, be more
favorable to such Accepting Lenders than the terms of the Agreement applicable
to the Lenders that are not Accepting Lenders.


(d)           This Section 5.16 shall supersede any provision in Section 12.2 to
the contrary.  Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with the

 
58

--------------------------------------------------------------------------------

 

Permitted Amendment, all Loans to the Borrower under this Agreement shall rank
pari-passu in right of payment.




ARTICLE VI


CONDITIONS OF CLOSING AND BORROWING


SECTION 6.1                                Conditions to Closing and Initial
Extensions of Credit.


The obligation of the Lenders to close this Agreement and to make the initial
Loan or issue or participate in the initial Letter of Credit, if any, is subject
to the satisfaction of each of the following conditions:


(a)           Executed Loan Documents.  This Agreement, a Revolving Note in
favor of each Lender requesting a Revolving Note, a Swingline Note in favor of
the Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.


(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:


(i)           Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2010, no
material adverse condition or material adverse change has occurred, nor has any
circumstance or condition occurred that could reasonably be expected to result
in a material adverse change in, or have a material adverse effect on, the
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) of the Borrower and its Subsidiaries, taken as a
whole; and (E)  each of the Credit Parties, as applicable, has satisfied each of
the conditions set forth in Section 6.1 and Section 6.2 (it being understood
that such Responsible Officer is making no certification or representation as to
any condition in Section 6.1 or Section 6.2, the satisfaction of which is
subject to the Administrative Agent’s discretion).


(ii)           Certificate of Secretary of each Credit Party.  A certificate of
a Secretary or a Responsible Officer of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).



 
59

--------------------------------------------------------------------------------

 

(iii)           Certificates of Good Standing.  (A) Short form certificates as
of a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of organization, (B) short form certificates (or other evidence
reasonably acceptable to the Administrative Agent) as of a recent date of the
good standing of each Credit Party under the laws of each jurisdiction (other
than its jurisdiction of organization) where such Credit Party is qualified to
do business and failure to so qualify and be in good standing could reasonably
be expected to have a Material Adverse Effect and (C) to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes.


(iv)           Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).


(c)           Personal Property Collateral.


(i)           Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are required by the Security
Documents to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon.


(ii)           Pledged Collateral.  The Administrative Agent shall have received
(A) copies of stock certificates or other certificates evidencing the Capital
Stock required to be delivered pursuant to the Security Documents (with
originals to be delivered to the Administrative Agent promptly following the
Closing Date), together with an undated stock power for each such certificate
duly executed in blank by the registered owner thereof and (B) copies of each
promissory note required to be delivered pursuant to the Security Documents
(with originals to be delivered to the Administrative Agent promptly following
the Closing Date) together with an undated endorsement for each such promissory
note duly executed in blank by the holder thereof.


(iii)           Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).


(iv)           Hazard and Liability Insurance.  The Administrative Agent shall
have received evidence of property hazard, business interruption and liability
insurance required to be maintained pursuant to Section 8.7(a) (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance in accordance with Section 8.7(b), and if requested by
the Administrative Agent, copies of such insurance policies.



 
60

--------------------------------------------------------------------------------

 

(d)           Consents; Defaults.


(i)           Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.


(ii)           No Injunction, Etc.  No action, suit, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed in
any court or before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages (i) in respect of, or which is related to or
arises out of this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby or (ii) which could reasonably
be expected to have a Material Adverse Effect.


(e)           Financial Matters.


(i)           Financial Statements.  The Administrative Agent shall have
received (A) the Audited Financial Statements and (B) the unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of March 31, 2011 and the
related unaudited interim statements of income and retained earnings for the
three-month period ended on such date.


(ii)           Financial Projections.  The Administrative Agent shall have
received pro forma Consolidated financial statements for the Borrower and its
Subsidiaries, and projections prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on an annual basis for each
year during the term of the Credit Facility, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.


(iii)           Solvency Certificate.  The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, certifying that as of the Closing Date, after giving effect to
the Transactions, the Credit Parties and their Subsidiaries, taken as a whole,
are Solvent.


(iv)           Payment at Closing.  The Borrower shall have paid (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.



 
61

--------------------------------------------------------------------------------

 

(f)           Miscellaneous.


(i)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.3(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.


(ii)           Due Diligence.  The Administrative Agent shall have completed, to
its satisfaction, all legal, tax, environmental, business and other due
diligence with respect to the business, assets, liabilities, operations and
condition (financial or otherwise) of the Borrower and its Subsidiaries in scope
and determination satisfactory to the Administrative Agent in its sole
discretion.


(iii)           Existing Indebtedness.  The Existing Credit Agreement and all
other existing Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness permitted pursuant to Section 9.3) shall be repaid in full and
terminated and all collateral security therefor (including all mortgages and
deeds of trust, if any) shall be released, and the Administrative Agent shall
have received pay-off letters in form and substance satisfactory to it
evidencing such repayment, termination and release.  Any existing Indebtedness
permitted pursuant to Section 9.3 shall be on terms and conditions reasonably
satisfactory to the Administrative Agent.


(iv)           PATRIOT Act.  The Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.


(v)           Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent.  The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.


SECTION 6.2                                Conditions to All Extensions of
Credit.


The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit) and/or the Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:


(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of such borrowing, issuance or extension date with the same effect as if
made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).



 
62

--------------------------------------------------------------------------------

 

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.


(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.3(a).




ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES


To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:


SECTION 7.1                                Existence, Qualification and Power.


Each Credit Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


SECTION 7.2                                Authorization; No Contravention.


The execution, delivery and performance by each Credit Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any material Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its Property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the
Federal Reserve Board).


SECTION 7.3                                Governmental Authorization; Other
Consents.


No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Agreement or any other Loan
Document, other than (i) those that have already been obtained and are in full
force and effect (ii) filings to perfect the Liens created by the Security
Documents and (iii) filings with the United States Securities and Exchange
Commission pursuant to applicable Requirements of Law.



 
63

--------------------------------------------------------------------------------

 

SECTION 7.4                                Binding Effect.


This Agreement and each other Loan Document has been duly executed and delivered
by each Credit Party that is party thereto.  This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Credit Party
that is party thereto, enforceable against each such Credit Party in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws or by equitable principals relating to enforceability.


SECTION 7.5                                Financial Statements; No Material
Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.


(b)           The unaudited consolidated financial statements of the Borrower
and its Subsidiaries dated March 31, 2011 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.


(c)           From December 31, 2010 to and including the Closing Date, there
has been no Disposition by the Borrower or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or Property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.


(d)           The financial statements delivered pursuant to Section 8.1(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 8.1(a) and (b)) and present fairly (in the case of the
financial statements delivered pursuant to Section 8.1(a), on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated and, in the case of consolidating annual financial
statements delivered pursuant to Section 8.1(a), consolidating, financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods.


(e)           Since December 31, 2010 there has been no event or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.


SECTION 7.6                                Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purports to affect the legality,
validity or enforceability of any

 
64

--------------------------------------------------------------------------------

 

Loan Document or the consummation of the transactions contemplated hereby, or
(b) could reasonably be expected to have a Material Adverse Effect.


SECTION 7.7                                No Default.


(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.


(b)           No Default has occurred and is continuing.


SECTION 7.8                                Ownership of Property; Liens.


Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all Real Property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.


SECTION 7.9                                Environmental Compliance.


Except as would not reasonably be expected to have a Material Adverse Effect:


(a)           Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that would
reasonably be expected to give rise to liability under any Environmental Laws.


(b)           None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws.


(c)           Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance or Environmental Liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Credit Party have knowledge that any such notice will be received
or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Credit Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders of Governmental
Authorities, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Borrower, any Subsidiary, the
Facilities or the Businesses.


(f)           There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the

 
65

--------------------------------------------------------------------------------

 

Borrower or any Subsidiary in connection with the Facilities or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that would reasonably be expected to give rise to liability under Environmental
Laws.


SECTION 7.10                                Insurance.


The properties of the Borrower and its Subsidiaries are insured or reinsured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.


SECTION 7.11                                Taxes.


The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet delinquent or
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.


SECTION 7.12                                ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Credit Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Credit Party and each ERISA Affiliate have made all statutorily required
contributions to each Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.


(b)           There are no pending or, to the best knowledge of the Credit
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)           (i) No Pension Plan has any Unfunded Pension Liability; (ii) no
Credit Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iii) no Credit Party
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.


SECTION 7.13                                Subsidiaries.


Set forth on Schedule 7.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) number of shares of each class of
Capital Stock outstanding and (ii) number and percentage of outstanding shares
of each class owned (directly or indirectly) by the Borrower or any
Subsidiary.  The outstanding Capital Stock of each Subsidiary is validly issued,
fully paid and, in the case

 
66

--------------------------------------------------------------------------------

 

of each Subsidiary that is a corporation, non-assessable and, except as set
forth on Schedule 7.13 or in connection with a Disposition of a Subsidiary
permitted hereunder, is not subject to any outstanding options, warrants, rights
of conversion or purchase or any other similar rights with respect thereto.


SECTION 7.14                                Margin Regulations; Investment
Company Act.


(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Federal Reserve
Board), or extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.1 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 10.1(e) will be margin stock.


(b)           None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
or is controlled by any Person that is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


SECTION 7.15                                Disclosure.


No report, financial statement, certificate or other information furnished in
writing (other than information of a general economic or industry nature) by or
on behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, when
taken together with all other information furnished, omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information (including the Projections), the
Credit Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared (it being
understood that the projected financial information is not to be viewed as facts
or guaranties of future performance, that actual results may vary materially
from the projected financial information and that the Credit Parties make no
representation that the projected financial information will in fact be
realized).


SECTION 7.16                                Compliance with Laws.


Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


SECTION 7.17                                Intellectual Property; Licenses,
Etc.


The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses.  Set forth on Schedule 7.17 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and

 
67

--------------------------------------------------------------------------------

 

owned by each Credit Party or that any Credit Party has the right to use as of
the Closing Date.  No claim that could reasonably be expected to have a Material
Adverse Effect has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Credit Party know of any such claim.  Except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Responsible Officers of the Credit Parties, the use of any IP Rights by the
Borrower or any Subsidiary or the granting of a right or a license in respect of
any IP Rights from the Borrower or any Subsidiary does not infringe on the
rights of any Person.  As of the Closing Date, none of the IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by any of the Credit Parties is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 7.17.


SECTION 7.18                                Legal Name; State of Formation.


(a)           The exact legal name and state of formation of each Credit Party
is as set forth on the signature pages to this Agreement (or any Joinder
Agreement, as applicable, or as indicated pursuant to Section 9.12).


(b)           Except as set forth on Schedule 7.18, no Credit Party has during
the five years preceding the Closing Date (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other similar change in structure.


SECTION 7.19                                Real Property Matters.


(a)           Set forth on Schedule 7.19  is a complete and accurate list of all
Real Property of each Credit Party and its Subsidiaries and showing, as of the
Closing Date, the current street address (including, where applicable, county,
state and other relevant jurisdictions), record owner and, where applicable,
lessee thereof.


(b)           As of the Closing Date, no portion of any Real Property of any
Credit Party or any of its Subsidiaries has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored in all material respects to its original condition.


(c)           All Permits required to have been issued or appropriate to enable
all Real Property of the Borrower or any of its Subsidiaries to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used have been lawfully issued and are in full force and effect, other than
those that, in the aggregate, would not have a Material Adverse Effect.


(d)           None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.


SECTION 7.20                                Effectiveness of Security Interests
in the Collateral.


The Security Documents, when executed and delivered by all parties thereto,
create valid security interests in, and Liens on, the Collateral purported to be
covered thereby.



 
68

--------------------------------------------------------------------------------

 

SECTION 7.21                                Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any Subsidiary as of the Closing Date and
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.


SECTION 7.22                                Solvency.


Both before and after giving effect to the Loans and L/C Obligations to be made
or extended on the date as Loans and L/C Obligations requested hereunder are
made or extended, (b) the disbursement of proceeds of such Loans pursuant to the
instructions of the Borrower and (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Borrower and its Subsidiaries, taken
as whole, are Solvent.


SECTION 7.23                                Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


SECTION 7.24                                Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any of its
Subsidiaries is in violation in any material respect of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the PATRIOT
Act.  None of the Credit Parties (i) is a blocked person described in Section 1
of the Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


SECTION 7.25                                Compliance with OFAC Rules and
Regulations.


(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation in any material respect of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 
69

--------------------------------------------------------------------------------

 



ARTICLE VIII


AFFIRMATIVE COVENANTS


Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been cash collateralized) and the
Revolving Commitments terminated, each Credit Party will, and will cause each of
its Subsidiaries to:


SECTION 8.1                                Financial Statements.


Deliver to the Administrative Agent:


(a)           as soon as available, but in any event by the earlier of the date
ninety (90) days after the end of each Fiscal Year of the Borrower and the date
the Borrower is required to file its Form 10-K with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise), a consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all in reasonable detail and prepared
in accordance with GAAP, audited (other than with respect to the consolidating
statements) and accompanied by a report and opinion of PricewaterhouseCoopers or
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided that
the requirement of consolidating financial statements as set forth in this
clause (a) shall only apply, if reasonably requested by the Administrative
Agent, for such periods during which there exist Subsidiaries of the Borrower
which are not Credit Parties and only to the extent that such Subsidiaries
account for at least 1% of Consolidated EBITDA for the four quarter period then
ended; and


(b)           as soon as available, but in any event by the earlier of the date
forty-five (45) days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year of the Borrower and the date the Borrower is
required to file its Form 10-Q with the SEC (without giving effect to any
extension of such due date) for such Fiscal Quarter, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Quarter, and the related consolidated and consolidating
statements of income or operations and cash flows for such Fiscal Quarter and
for the portion of the Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided that the requirement of
consolidating financial statements as set forth in this clause (b) shall only
apply, if reasonably requested by the Administrative Agent, for such periods
during which there exist Subsidiaries of the Borrower which are not Credit
Parties and only to the extent that such Subsidiaries account for at least 1% of
Consolidated EBITDA for the four quarter period then ended;



 
70

--------------------------------------------------------------------------------

 

SECTION 8.2                                Certificates; Other Information.


Deliver to the Administrative Agent:


(a)           concurrently with the delivery of the financial statements
referred to in Sections 8.1(a) and (b), a duly completed Officer’s Compliance
Certificate signed by a Responsible Officer of the Borrower;


(b)           within ninety (90) days of the start of each Fiscal Year of the
Borrower, the annual business plan of the Borrower and its Subsidiaries, in form
and substance as agreed by the Administrative Agent prior to the Closing Date
and containing projected financial statements for each quarter of such Fiscal
Year;


(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;


(d)           promptly after the same are available, (i) copies of Form 10-Q
quarterly reports, Form 10-K annual reports, and Form 8-K current reports, (ii)
notice of (and, upon the request of the Administrative Agent, copies of) any
other filings made by Borrower or any Subsidiary with the SEC concerning
material business developments, and (iii) notice of (and, upon the request of
the Administrative Agent, copies of) any other information that is provided by
Borrower to its shareholders generally;


(e)           upon the request of the Administrative Agent or any Lender, copies
of all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or Governmental Authorities concerning
allegations of Environmental Liability;


(f)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request to the extent the confidentiality of
such information is not required by (i) Requirement of Law or (ii) a contractual
obligation to which the Borrower or any of its Subsidiaries is bound; and


(g)           upon request by the Administrative Agent (such request not to be
made more than once in any calendar year) within thirty (30) days of such
request, a certificate of a Responsible Officer of the Borrower listing (i) all
applications, if any, for Copyrights, Patents or Trademarks (each such term as
defined in the Security Agreement) made with the United States Copyright Office
or the United States Patent and Trademark Office since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
(ii) all issuances of registrations or letters on existing applications for
Copyrights, Patents and Trademarks (each such term as defined in the Security
Agreement) by the United States Copyright Office or the United States Patent and
Trademark Office received since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), and (iii) all material
Trademark Licenses, Copyright Licenses and Patent Licenses (each such term as
defined in the Security Agreement) registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and entered into since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date).



 
71

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(d) may be delivered electronically in accordance with
Section 12.1(b); provided that:  (i) the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) in the case of Section 8.2(d), the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  At any time after the making of
an Incremental Term Loan pursuant to Section 5.13 or upon notice by the
Administrative Agent to the Borrower that any Lender is a Public Lender, the
Borrower hereby agrees that (1) it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders, (2) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (3) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.11), (4) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor,” and (5) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”


SECTION 8.3                                Notices.


(a)           Default.  Promptly (and in any event within five Business Days)
after a Responsible Officer of a Credit Party obtains knowledge thereof, notify
the Administrative Agent of the occurrence of any Default.


(b)           Changes in Accounting.  Promptly notify the Administrative Agent
of any material change in accounting policies or financial reporting practices
(other than changes made in accordance with the requirements of GAAP) by the
Borrower or any Subsidiary.


Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.



 
72

--------------------------------------------------------------------------------

 

SECTION 8.4                                Payment of Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its material taxes (Federal, state, local and any other
taxes) and (b) all of its other obligations and liabilities of whatever nature
in accordance with industry practice and (c) any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, obligations and liabilities, except when the amount or validity of
any such taxes, obligations and liabilities is currently being contested in good
faith by appropriate proceedings and adequate reserves, if applicable, in
conformity with GAAP with respect thereto have been provided on the books of the
Credit Parties.


SECTION 8.5                                Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 9.4 or 9.5; (b) preserve, renew and maintain in
full force and effect its good standing under the Laws of the jurisdiction of
its organization except (i) in a transaction permitted by Section 9.4 or 9.5 and
(ii) as could not reasonably be expected to have a Material Adverse Effect; (c)
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable (in the Borrower’s commercially reasonable judgment) in the normal
conduct of its business, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (d) preserve or renew all of
its material registered patents, trademarks, trade names and service marks used
in and necessary to its business.


SECTION 8.6                                Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted;


(b)           make all necessary repairs thereto and renewals and replacements
thereof as appropriate in the exercise of its commercially reasonable judgment;
and


(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.


SECTION 8.7                                Maintenance of Insurance.


(a)           Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) or reinsurance with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates, provided that if any
insurance company with which the Borrower maintains any such insurance fails to
meet the foregoing criteria subsequent to the Borrower obtaining such insurance,
the Borrower will within thirty (30) days after obtaining knowledge thereof
obtain such insurance from one or more insurance companies that meet the
foregoing criteria.


(b)           Cause all such insurance relating to any Credit Party (other than
any mission success insurance policy or portion thereof obtained by the Borrower
or any of its Subsidiaries on behalf of a customer as to which only such
customer is named loss payee) to name the Administrative Agent on behalf of the
Secured Parties as additional insured or loss payee, as appropriate, and to
provide that no

 
73

--------------------------------------------------------------------------------

 

cancellation or material reduction in coverage (where such cancellation or
reduction is effected by the insurance provider, at the initiative of such
insurance provider) shall be effective until after thirty (30) days’ written
notice thereof to the Administrative Agent.


SECTION 8.8                                Compliance with Laws.


Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its Property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


SECTION 8.9                                Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and


(b)           maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


SECTION 8.10                                Inspection Rights; Field Audits.


Permit representatives and independent contractors of the Administrative Agent
and any Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) so long as no
Default or Event of Default has occurred and is continuing, the Borrower shall
not be obligated to pay expenses incurred by the Administrative Agent or any
Lender in connection with such visit or inspection and (ii) when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice (other than such notice as may be required to
comply with the Borrower’s security policies).  Notwithstanding the foregoing,
neither the Borrower nor any Subsidiary shall be required to disclose (a) any
materials subject to a confidentiality obligation binding upon the Borrower or
such Subsidiary to the extent such disclosure would violate such obligations or
(b) any communications protected by attorney-client privilege the disclosure or
inspection of which would waive such privilege.


SECTION 8.11                                Use of Proceeds.


Use the proceeds of the Loans to finance working capital, capital expenditures
and other general corporate purposes (including refinancing certain existing
Indebtedness, Acquisitions and Restricted Payments).


SECTION 8.12                                 Subsidiaries.


(a)           Within forty-five (45) days after the acquisition or formation of
any Subsidiary, notify the Administrative Agent thereof in writing, together
with (i) jurisdiction of formation, (ii) number of shares

 
74

--------------------------------------------------------------------------------

 

of each class of Capital Stock outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.


(b)           To the extent not delivered to the Administrative Agent on or
before the Closing Date (including in respect of Persons that become
Subsidiaries of any Credit Party after the Closing Date), do, or cause each
Domestic Subsidiary or Specified Foreign Subsidiary (other than any Subsidiary
in respect of which all Investments made by the Borrower are made in reliance on
Section 9.2(l)(i) subject to the Investment Cap Amount (a “Restricted Investment
Subsidiary”) of the Borrower to do, each of the following, within
forty-five (45) days after the acquisition or formation of any Domestic
Subsidiary, Specified Foreign Subsidiary or applicable Property, unless
otherwise agreed by the Administrative Agent:


(i)           deliver to the Administrative Agent a duly executed Joinder
Agreement whereby such Subsidiary shall join as a party to the Guaranty and the
Security Documents, substantially in the form of Exhibit H; provided, however,
in no event shall any Immaterial Domestic Subsidiary be required to guaranty the
payment of the Obligations;


(ii)           to the extent consistent with the Collateral scope and perfection
requirements of the Security Agreement, deliver to the Administrative Agent all
certificates, instruments and other documents representing all Capital Stock
required to be pledged pursuant to the Security Agreement, promissory notes
required to be pledged pursuant to the Security Documents and all other Capital
Stock Equivalent and instruments evidencing Indebtedness being pledged pursuant
to the Security Agreement, together with the following items to the extent
required under the Security Agreement (A) in the case of certificated Capital
Stock and Capital Stock Equivalent, undated stock powers endorsed in blank and
(B) in the case of promissory notes and other certificated instruments
evidencing Indebtedness, endorsed in blank, in each case executed and delivered
by a Responsible Officer of such Credit Party or such Subsidiary thereof, as the
case may be;


(iii)           to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (i) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (i) above in a manner consistent with
the requirements of the Security Agreement, including the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be reasonably requested by the Administrative
Agent; and


(iv)           if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.


SECTION 8.13                                ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following:  (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.



 
75

--------------------------------------------------------------------------------

 

SECTION 8.14                                Real Property.


(a)           Do, and cause each of its Subsidiaries to, (i) except as would not
have a Material Adverse Effect, comply in all material respects with all of
their respective obligations under all of their respective Material Leases, (ii)
promptly notify the Administrative Agent of any cancellation, assignment or
sublet of any Material Lease (if such cancellation, assignment or sublet would
have a Material Adverse Effect) and (iii) provide the Administrative Agent with
a copy of each notice of default under any Material Lease received by the
Borrower or any Subsidiary of the Borrower promptly upon receipt thereof.


(b)           Promptly upon (i) entering into any Material Lease or upon any
Lease becoming a Material Lease or (ii) acquiring any Material Fee Property,
provide, and cause each applicable Guarantor to provide, the Administrative
Agent written notice thereof.


SECTION 8.15                                Post-Closing Actions.


Deliver to the Administrative Agent within ten (10) business days of the Closing
Date (or such later date as agreed to by the Administrative Agent) any
corrections or modifications reasonably required by the Administrative Agent to
the evidence of property hazard, business interruption and liability insurance
required to be delivered pursuant to Section 6.1(c)(iv).


ARTICLE IX


NEGATIVE COVENANTS


Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been cash collateralized) and the
Revolving Commitments terminated, the Credit Parties will not, and will not
permit any of their respective Subsidiaries to.


SECTION 9.1                                Liens.


Create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, other than the following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 9.1 and
any renewals or extensions thereof, provided that the Property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Sections 9.3(b), (c) or (m);


(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not more than 30 days past due or
which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not more than 30 days
past due and payable or, if due and payable, no other action has been taken in
accordance with Applicable Law to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

 
76

--------------------------------------------------------------------------------

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)           deposits to secure (i) the performance of tenders, bids, trade
contracts, licenses and leases, statutory obligations, surety bonds, performance
bonds, bank guaranties and other obligations of a like nature incurred in the
ordinary course of business (including earnest money deposits in respect of any
Acquisition), or (ii) indemnification obligations relating to any Disposition
(including any transaction described in the definition of Disposition) permitted
by this Agreement;


(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the applicable Person;


(h)           Liens securing judgments, awards or orders for the payment of
money that do not constitute an Event of Default pursuant to Section 10.1(h);


(i)           Liens securing purchase money Indebtedness permitted under
Section 9.3(b), (c), (h) or (m) and any renewals or extensions thereof; provided
that (i) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the purchase price of the Property acquired;


(j)           leases, licenses or subleases granted to others not interfering in
any material respect with the business of the Borrower or any Subsidiary;


(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.2;


(m)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(n)           Liens of a collection bank arising under Section 4-210 of the UCC
(or equivalent in foreign jurisdictions) on items in the course of collection;


(o)           Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
Applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(p)           Liens on cash collateral securing reimbursement obligations of the
Borrower and its Subsidiaries under letters of credit;


(q)           Liens granted to the United States Government pursuant to F.A.R.
52.232-16 and F.A.R. 52.245-5 on certain assets of Borrower or any Subsidiary in
prime contracts with the United States Government or any United States Agency or
as specified in subcontracts to which the Borrower is a party;



 
77

--------------------------------------------------------------------------------

 

(r)           liens on work-in-progress and associated property of the Borrower
or its Subsidiaries under any contract with a customer, including, without
limitation, labor, services, materials, data, documentation, records, equipment,
inventory, general intangibles, intellectual property, computer programs,
documents, goods and proceeds of the foregoing; provided that unless otherwise
approved by the Administrative Agent, in each case such liens shall extend only
to (x) work-in-progress and associated property to be furnished or transferred
to the customer pursuant to such contract, (y) rights under subcontracts and
general intangibles entered into by the Borrower or its Subsidiaries in
connection with the performance of such contract and (z) proceeds of any the
foregoing;


(s)           Liens securing Indebtedness permitted under Section 9.3(h); and


(t)           Liens not otherwise permitted by the foregoing clauses of this
Section 9.1 securing obligations or other liabilities of any Credit Party;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $25,000,000 at any time.


SECTION 9.2                                Investments.  Make any Investments,
except:


(a)           Investments held by the Borrower or such Subsidiary in the form of
cash or Investment Cash Equivalents;


(b)           Investments existing as of the Closing Date and set forth in
Schedule 9.2;


(c)           Investments consisting of advances or loans to directors, officers
and employees for travel, entertainment, relocation and analogous business
purposes made in the ordinary course of business on terms consistent with past
practices of the Borrower in an aggregate principal amount (including
Investments of such type set forth in Schedule 9.2) not to exceed $1,000,000 at
any time outstanding;


(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;


(e)           Investments received in satisfaction or partial satisfaction of
judgments, foreclosures of liens or settlement of litigation, claims or debts
(whether pursuant to a plan of reorganization or otherwise);


(f)           Investments in any Credit Party;


(g)           Permitted Acquisitions;


(h)           Investments consisting of cash collateral to secure letters of
credit or other obligations described in Section 9.1(e) or (f);


(i)           Investments by any Subsidiary that is not a Credit Party in any
other Person to the extent made with proceeds received pursuant to a transaction
permitted under this Agreement;


(j)           obligations under Hedge Agreements to the extent permitted under
Section 9.3;


(k)           Investments made as a result of the receipt of non-cash
consideration from (i) a Disposition permitted by Section 9.5, or (ii) any
licensing of IP Rights not constituting a Disposition;


(l)           other Investments (including any Acquisition) not otherwise
permitted pursuant to this Section 9.2, so long as (i) in the case of any
Investment made in reliance on this clause (l)(i), the

 
78

--------------------------------------------------------------------------------

 

aggregate amount of all such Investments during the term of this Agreement shall
not exceed, at the time that such Investment is consummated and after giving
effect to such Investment, the Investment Cap Amount; provided, however, that
for purposes of calculating compliance under this clause (l)(i), any Investment
made in reliance on this clause (l)(i) when the Consolidated Senior Secured
Leverage Ratio is not less than 2.0 to 1 shall take into account all Investments
made during the term of this Agreement in reliance on the following
clause (l)(ii) in an amount equal to 50% of the aggregate amount of such
Investments or (ii) in the case of any Investment made in reliance on this
clause (l)(ii), (x) the Consolidated Senior Secured Leverage Ratio shall be less
than 2.0 to 1.0 as of the most recent Fiscal Quarter end both before and after
giving effect to such Investment on a Pro Forma Basis, as certified by a
Responsible Officer of the Borrower in the case of any Investment in an amount
individually, or together with other Investments made pursuant to this Section
9.2(l) since the date of the most recent Compliance Certificate delivered
pursuant to Section 8.2(a) in the aggregate, in excess of $25,000,000 (provided
in no event shall such certificate be required with respect to any individual
Investment of less than $2,500,000) and (y) any Subsidiary which is the subject
of an Investment made in reliance on this clause (l) shall be or shall become a
Guarantor to the extent required (and within the time periods provided) pursuant
Section 8.12; and


(m)           Investments in auction rate securities held by the Borrower as of
the Closing Date, together with any replacements, exchanges or extensions
thereof.




SECTION 9.3                                Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 9.3 and renewals, refinancings and extensions thereof on terms and
conditions not materially less favorable to the applicable debtor(s) or the
Lenders and any increase in the principal amount of any Indebtedness on such
Schedule by an aggregate amount of up to $1,000,000, and renewals, refinancings
and extensions thereof on terms and conditions not materially less favorable to
the applicable debtor(s) or the Lenders;


(c)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that (i) the total of all such
Indebtedness incurred and at any time outstanding pursuant to this
Section 9.3(c) for all such Persons taken together shall not exceed $75,000,000
at any one time outstanding (ii) such Indebtedness when incurred by Borrower or
any of its Subsidiaries shall not exceed the purchase price of the asset(s)
financed and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;


(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Hedge Agreement, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Hedge Agreement does not contain any provision exonerating the non
defaulting party from its obligation to make termination payments on outstanding
transactions to the defaulting party;



 
79

--------------------------------------------------------------------------------

 

(e)           intercompany Indebtedness permitted under Section 9.2;


(f)           Indebtedness consisting of mortgage financing with respect to any
Real Property owned by any Credit Party (with recourse limited to such owned
Real Property (subject to customary non-recourse carveouts)),


(g)           Indebtedness in respect of letters of credit (other than those
issued hereunder, including the Existing Letters of Credit) in an aggregate
outstanding amount not to exceed $10,000,000 at any time;


(h)           Indebtedness acquired in connection with a Permitted Acquisition
or Investment permitted pursuant to Section 9.2(l) where such Indebtedness (i)
existed on the date of the consummation of such Permitted Acquisition or
Investment permitted pursuant to Section 9.2(l), (ii) was not incurred in
contemplation of the such Permitted Acquisition or Investment permitted pursuant
to Section 9.2(l) and (iii) is not at any time secured by assets of the Borrower
and its Subsidiaries other than those acquired in such Permitted Acquisition or
Investment permitted pursuant to Section 9.2(l);


(i)           performance bonds, surety bonds, bank guaranties and similar
instruments incurred in the ordinary course of business;


(j)           other unsecured Indebtedness (including unsecured Indebtedness
incurred in a refinancing or replacement of any Indebtedness), so long as, (A)
there shall exist no Default or Event of Default before or after giving effect
to the incurrence of such Indebtedness, (B) upon giving effect to the incurrence
of such Indebtedness on a Pro Forma Basis, the Credit Parties would be in
compliance with the financial covenants set forth in Section 9.15 as of the most
recent Fiscal Quarter end for which the Borrower has delivered financial
statements pursuant to Section 8.1(a) or (b), and which, in the case of any
Indebtedness incurred in reliance on this clause (j) in an amount individually
in excess of $10,000,000, shall be demonstrated pursuant to a certificate of a
Responsible Officer which the Borrower has delivered to the Administrative
Agent, (C) the maturity date of such Indebtedness is at least 90 days after the
Scheduled Maturity Date and (D) no scheduled payments of principal of such
Indebtedness are required sooner than 90 days following the Scheduled Maturity
Date;


(k)           Guarantees with respect to Indebtedness permitted under this
Section 9.3;


(l)           Indebtedness secured by, or a Capital Lease in respect of,
equipment associated with the Orbital Launch Support Assets;


(m)           secured Indebtedness not otherwise permitted under this
Section 9.3; provided, however, that the aggregate outstanding principal amount
of all such secured Indebtedness shall not exceed $25,000,000 at any time; and


(n)           unsecured Indebtedness not otherwise permitted under this
Section 9.3; provided, however, that the aggregate outstanding principal amount
of all such unsecured Indebtedness shall not exceed $50,000,000 at any time and
provided (A) there shall exist no Default or Event of Default before or after
giving effect to the incurrence of such Indebtedness and (B) upon giving effect
to the incurrence of such Indebtedness on a Pro Forma Basis, the Credit Parties
would be in compliance with the financial covenants set forth in Section 9.15 as
of the most recent Fiscal Quarter end for which the Borrower has delivered
financial statements pursuant to Section 8.1(a) or (b), and which, in the case
of any Indebtedness incurred in reliance on this clause (n) in an amount
individually in excess of $10,000,000, shall be demonstrated pursuant to a
certificate of a Responsible Officer which the Borrower has delivered to the
Administrative Agent.



 
80

--------------------------------------------------------------------------------

 

SECTION 9.4                                Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 9.4 but subject to the terms of Section 8.12, (a) the Borrower
may merge or consolidate with any Subsidiary; provided that the Borrower shall
be the continuing or surviving entity, (b) any Domestic Subsidiary may merge or
consolidate with any other Domestic Subsidiary; provided that if a Credit Party
is a party thereto then a Credit Party shall be the continuing or surviving
entity or the surviving entity shall become a Credit Party immediately upon the
consummation of such transaction, (c) any Foreign Subsidiary may merge or
consolidate with any Domestic Subsidiary; provided that a Domestic Subsidiary
shall be the continuing or surviving entity (and if a Credit Party is a party
thereto then a Credit Party shall be the continuing or surviving entity), (d)
any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary, (e) any Subsidiary may merge with any Person that is not a
Credit Party in connection with a Disposition permitted under Section 9.5 or an
Acquisition or Investment permitted pursuant to Section 9.2; provided that, if
such transaction (A) involves the Borrower, the Borrower shall be the continuing
or surviving corporation and (B) involves a Credit Party (other than the
Borrower), such Credit Party shall be the continuing or surviving corporation or
the surviving entity or shall become a Credit Party immediately upon the
consummation of such transaction, and (f) any Subsidiary  may dissolve,
liquidate or wind up its affairs at any time if such Subsidiary (i) is not a
Credit Party or (ii) does not own any assets or engage in any business at the
time of such dissolution, liquidation or wind up provided that, in each
case,  such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect.


SECTION 9.5                                Dispositions.


Make any Disposition unless (a) at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or Investment Cash
Equivalents that is received contemporaneous with the consummation of such
Disposition and the Total Consideration paid shall be in an amount not less than
the fair market value (as reasonably determined by the Borrower) of the Property
disposed of, (b) if such transaction is a Sale and Leaseback Transaction, such
transaction is not prohibited by the terms of Section 9.14, (c) such transaction
does not involve a sale or other disposition of receivables other than
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 9.5 or
receivables that are being sold because the selling party reasonably believes
that such receivables will be difficult or expensive to collect, (d) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all Dispositions shall not, as of the date
of any such Disposition, exceed (i) in any period of four Fiscal Quarters ending
in the Fiscal Quarter in which such Disposition is made, an amount equal to 10%
of the Borrower’s Total Assets as of the date of the most recent quarterly
financial statements delivered pursuant to Section 8.1 and (ii) during the term
of this Agreement, 20% of the Borrower’s Total Assets as of the date of the most
recent quarterly financial statements delivered pursuant to Section 8.1;
provided, however, that Dispositions for which the Total Consideration paid is
less than $1,000,000 shall not be included for purposes of the calculation set
forth in clause (d) and (e) the sale of the Orbital Launch Support Assets.  Any
assets subject to a disposition permitted under this Section 9.5 or the
definition of “Disposition” permitted hereby shall be released from any Lien
pursuant Section 11.9, and the Administrative Agent agrees to execute such
release documentation as may be reasonably requested by the Borrower to evidence
such release; provided further, that the Administrative Agent shall have
received a certificate of a Responsible Officer certifying that no Default or
Event of Default shall have occurred or be continuing (before and after giving
effect to such Disposition) and that such Disposition is permitted under the
terms of this Agreement.



 
81

--------------------------------------------------------------------------------

 

SECTION 9.6                                Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, except that:


(a)           the Borrower may make Restricted Payments:
 
(i)           in an amount not to exceed $25,000,000 in any Fiscal Year, so long
as (A) there shall exist no Default or Event of Default before or after giving
effect to such Restricted Payment and (B) the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer demonstrating
that, upon giving effect to such Restricted Payment on a Pro Forma Basis, the
Credit Parties would be in compliance with the financial covenants set forth in
Section 9.15 as of the most recently ended Fiscal Quarter of the Borrower;
 
(ii)           in an amount not to exceed the Restricted Payment Cap Amount so
long as (A) there shall exist no Default or Event of Default before or after
giving effect to such Restricted Payment and (B) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
demonstrating that, upon giving effect to such Restricted Payment on a Pro Forma
Basis, (I) as of the most recently ended Fiscal Quarter of the Borrower the
Consolidated Senior Secured Leverage Ratio is less than 2.0 to 1.0 and the
Consolidated Total Leverage Ratio is less than 4.0 to 1.0 and (II) the Credit
Parties shall have no less than $100,000,000 of Cash, Netting Cash Equivalents
and/or Availability;
 
(iii)           in an unlimited amount, so long as (A) there shall exist no
Default or Event of Default before or after giving effect to such Restricted
Payment and (B) the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer demonstrating that, upon giving effect to
such Restricted Payment on a Pro Forma Basis, (I) as of the most recently ended
Fiscal Quarter of the Borrower the Consolidated Senior Secured Leverage Ratio is
less than 1.25 to 1.0 and the Consolidated Total Leverage Ratio is less than 4.0
to 1.0 and (II) no more than $100,000,000 of Revolving Loans (exclusive of any
outstanding Letters of Credit) and Swing Line Loans are outstanding under the
Credit Facility at such time, as certified by a Responsible Officer of the
Borrower;
 
(b)           the Borrower may repurchase Capital Stock of the Borrower issued
to employees and directors of the Borrower in an amount necessary to satisfy
such individual’s income tax withholding obligations relating to the vesting of
any restricted stock grants that have been approved by the Borrower’s Board of
Directors or the appropriate committee thereof;


(c)           the Borrower may repurchase Capital Stock of the Borrower issued
to employees, directors or managers upon the death, disability or termination of
employment of such person or pursuant to the terms of any subscription,
stockholder or other agreement or plan approved by the Borrower’s Board of
Directors in an aggregate amount not to exceed (i) $500,000 in any Fiscal Year
or (ii) $2,000,000 during the term of this Agreement; and


(d)           the following shall also be permitted with respect to the
Convertible Notes:


(i)           regularly scheduled payments of principal and interest with
respect to the Convertible Notes;


(ii)           the repurchase, refinancing or replacement of Convertible Notes
with the net cash proceeds of Revolving Loans, unsecured Indebtedness which
satisfies the requirement of Section 9.3(j), any issuance of Capital Stock or
Capital Stock Equivalent and/or cash, so long as (I) there shall exist no
Default or Event of Default before or after giving effect to such redemption,
and (II) after giving effect to such redemption on a Pro Forma Basis, (i) the
Credit Parties shall have no less than $50,000,000 in Cash,

 
82

--------------------------------------------------------------------------------

 

Netting Cash Equivalents and/or Availability and (ii) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
demonstrating that, upon giving effect to such redemption on a Pro Forma Basis,
the Borrower’s Consolidated Senior Secured Leverage Ratio (A) shall be at least
0.25x less than the applicable covenant level required under Section 9.15(b) at
the time such redemption is made; or (B) to the extent such redemption will not
require any incremental borrowings under the Credit Facility, shall not be more
than the Borrower’s Consolidated Senior Secured Leverage Ratio would be
immediately prior to the consummation of such redemption; and


(iii)           payments made solely in common stock of the Borrower in
connection with the exercise of any conversion rights by the holders of the
Convertible Notes.


SECTION 9.7                                Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto (or any reasonable
expansions or extensions thereof), it being understood that an Acquisition or
Investment shall comply with this Section 9.7 so long as the principal line of
business acquired as a part of such Acquisition or Investment is consistent with
the requirements of this Section 9.7.


SECTION 9.8                                Transactions with Affiliates and
Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
between Credit Parties, (b) intercompany transactions and Restricted Payments
permitted by Sections 9.2, 9.3, 9.4 or 9.6, (c) reasonable compensation and
reimbursement of expenses of officers and directors and (d) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms length transaction with a Person other than an officer, director
or Affiliate.


SECTION 9.9                                Burdensome Agreements.


Enter into or permit to exist any Contractual Obligation that encumbers or
restricts the ability of any Person to (a) pay dividends or make any other
distributions to any Credit Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its Property to
any Credit Party, (e) pledge its Property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (f) act as
a Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except for (i) this Agreement and
the other Loan Documents, (ii) any document or instrument governing Indebtedness
(A) permitted pursuant to Section 9.3(b), (B) incurred pursuant to
Section 9.3(c) or (h), provided that any such restriction contained therein
relates only to the Property financed thereby, or (C) incurred pursuant to
Section 9.3(j) or (m) provided that any such restriction therein does not relate
to the Collateral, (iii) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (iv)
customary restrictions and conditions contained in any agreement relating to the
sale of any Property permitted under Section 9.5 pending the consummation of
such sale, (v) non-assignability provisions in contracts entered into in the
ordinary course of business, (vi) restrictions on transfer of the Capital Stock
of Subsidiaries that prohibit transfers in contravention of applicable
securities laws, (vii)

 
83

--------------------------------------------------------------------------------

 

restrictions on the pledge of interests in any joint venture contained in the
applicable joint venture agreement, (viii) the Convertible Note Documents and
(ix) restrictions of the type described in clauses (a), (b), (c) and (d) of this
Section 9.9 applicable only to the Borrower or Subsidiaries that are Credit
Parties.  Notwithstanding anything to the contrary in this Section 9.9, any
Contractual Obligation that (i) contains financial covenants that are no more
burdensome than the financial covenants set forth herein or (ii) includes a
requirement that such Contractual Obligation be equally and ratably guarantied
by any Guarantor under this Agreement, shall be deemed not to violate the
requirements of this Section 9.9 by virtue of the provisions described in the
foregoing clauses (i) or (ii).


SECTION 9.10                                Use of Proceeds.


Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.


SECTION 9.11                                Convertible Notes.


(a)           Amend or modify any of the terms of any of the Convertible Note
Documents if such amendment or modification would add or change any terms in a
manner that, taken as a whole, is materially adverse to the Borrower or any of
its Subsidiaries (including any amendment or modification that would shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto);


(b)           Amend or modify any of the subordination provisions of the
Convertible Note Documents; or


(c)           Make any payments of principal or interest in respect of the
Convertible Notes in contravention of the subordination provisions thereof.


                SECTION 9.12
        Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Chief Executive Office.



(a)           Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.


(b)           Change its Fiscal Year without thirty (30) days prior written
notice to the Administrative Agent.


(c)           Unless otherwise approved by the Administrative Agent in writing,
without providing thirty (30) days prior written notice to the Administrative
Agent, change the name, organizational identification number, state of formation
or form of organization of any Credit Party.


SECTION 9.13                                Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, (i)
create, incur, assume or suffer to exist any Lien on any Capital Stock of any
Subsidiary, except for Permitted Liens or (ii) permit any Subsidiary to issue
any shares of preferred Capital Stock to any Person other than the Borrower or
any Subsidiary.



 
84

--------------------------------------------------------------------------------

 

SECTION 9.14                                Sale and Leaseback Transactions.


Enter into or permit to exist any Sale and Leaseback Transaction, other than to
the extent the Attributable Indebtedness is permitted under Section 9.3(c);
provided, however, that any assets subject to a Sale and Leaseback Transaction
permitted hereby shall be released from any Lien pursuant Section 11.9; provided
further, that the Administrative Agent shall have received a certificate of a
Responsible Officer certifying that no Default or Event of Default shall have
occurred or be continuing (before and after giving effect to such Disposition)
and that such Disposition is permitted under the terms of this Agreement.


SECTION 9.15                                Financial Covenants.


(a)           Consolidated Total Leverage Ratio.  The Borrower shall maintain,
as determined as of the last day of each Fiscal Quarter, a Consolidated Total
Leverage Ratio of not more than 4.25 to 1.00.


(b)           Consolidated Senior Secured Leverage Ratio.  The Borrower shall
maintain, as determined as of the last day of each Fiscal Quarter, a
Consolidated Senior Secured Leverage Ratio of not more than 2.50 to 1.00.


(c)           Consolidated Interest Coverage Ratio.  The Borrower shall maintain
a Consolidated Interest Coverage Ratio, as determined as of the last day of each
Fiscal Quarter, for the four Fiscal Quarters ending on such day, of at least
3.00 to 1.00.


The parties hereto acknowledge and agree that, for purposes of all calculations
made in determining compliance for any applicable period with the financial
covenants set forth in this Section 9.15 and for purposes of determining the
Applicable Margin, (a) after consummation of any Disposition with respect to
such Disposition, (i) income statement items and cash flow statement
items (whether positive or negative) attributable to the Property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness that is repaid with the proceeds
of such Disposition shall be excluded from such calculations and deemed to have
been repaid as of the first day of such applicable period, and (b) after
consummation of any Permitted Acquisition or any other Acquisition or Investment
made in reliance on the provisions of Section 9.2(l), income statement items
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (i) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Article I and (ii) Indebtedness of the Person acquired which
is retired in connection with such Permitted Acquisition, Acquisition or
Investment shall be excluded from such calculation and deemed to have been
retired as of the first day of such applicable period.




ARTICLE X


DEFAULT AND REMEDIES


SECTION 10.1                                Events of Default.


Each of the following shall constitute an Event of Default:


(a)           Non-Payment.  Any Credit Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any commitment fee or other fee due

 
85

--------------------------------------------------------------------------------

 

hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.


(i)           Any Credit Party fails to perform or observe any term, covenant or
agreement contained in any of Section 8.1, 8.2(a) or 8.5(a) and such failure
continues for five days; or


(ii)           Any Credit Party fails to perform or observe any term, covenant
or agreement contained in any of Section 8.3(a), 8.10, 8.11, 8.12 or Article IX;
or


(c)           Other Defaults.  Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of any Responsible Officer
of a Credit Party obtaining knowledge thereof or the Administrative Agent
providing notice thereof to the Borrower; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or guaranty
(other than Indebtedness hereunder and Indebtedness under any Hedge Agreement)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
guaranty or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case after the expiration
of the applicable cure period, the effect of which default or other event is (x)
to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guaranty (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to become due prior to its stated maturity or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) or such guaranty to
become payable or cash collateral in respect thereof to be demanded, or (y) to
require, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guaranty (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to require, an offer
to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to
its stated maturity; or (ii) there occurs under any Hedge Agreement an Early
Termination Date (as defined in such Hedge Agreement) resulting from (A) any
event of default under such Hedge Agreement as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Hedge Agreement), (B) any
Termination Event (as defined in such Hedge Agreement but excluding any
Termination Event arising from an Illegality (as defined in such Hedge
Agreement) or Tax Event (as defined in such Hedge Agreement)) as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Hedge Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 or (C) any Termination Event (as
defined in such Hedge Agreement) arising from an Illegality (as defined in such
Hedge Agreement) or Tax Event (as defined in such Hedge Agreement)) as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000; or



 
86

--------------------------------------------------------------------------------

 

(f)           Insolvency Proceedings, Etc.  Any Credit Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
sixty (60) calendar days; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its Property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty calendar days, or an order for relief is entered in any such proceeding;
or


(g)           Inability to Pay Debts; Attachment.  (i) Any Credit Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or


(h)           Judgments.  There is entered against any Credit Party one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and the same shall
not be stayed, bonded or discharged within sixty (60) days; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $10,000,000; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party contests in any manner the validity or
enforceability of any Loan Document; or any Credit Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or any Security Document shall
for any reason fail or cease to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien, or any Credit Party shall so state in writing; or


(k)           Change of Control.  There occurs any Change of Control; or


(l)           Subordination Provisions of Convertible Notes.


(i)           any of the Obligations for any reason shall fail to be “Senior
Debt” (or any comparable term) under, and as defined in, any Convertible Note
Document; or


(ii)           the subordination provisions of any Convertible Note Document
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Convertible
Notes.



 
87

--------------------------------------------------------------------------------

 

SECTION 10.2                                Remedies.


Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


(a)           Acceleration; Termination of Credit Facility.  Terminate the
Revolving Commitment and declare the principal of and interest on the Loans and
the Reimbursement Obligations at the time outstanding, and all other amounts
owed to the Lenders and to the Administrative Agent under this Agreement or any
of the other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(f) or
(g), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.


(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.


(c)           General Remedies.  Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Obligations.


SECTION 10.3                               Rights and Remedies Cumulative;
Non-Waiver; etc.


The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the  Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.



 
88

--------------------------------------------------------------------------------

 

SECTION 10.4                                Crediting of Payments and Proceeds.


In the event that the Obligations have been accelerated pursuant to Section 10.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received by the Lenders
upon the Secured Obligations and all net proceeds from the enforcement of the
Secured Obligations shall be applied:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each applicable Issuing Lender in
its capacity as such and the Swingline Lender in its capacity as such, ratably
among the Administrative Agent, such Issuing Lenders and Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;


Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
cash collateralize any L/C Obligations then outstanding; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.


SECTION 10.5                                Administrative Agent May File Proofs
of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 
89

--------------------------------------------------------------------------------

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 3.3,
5.3 and 12.3) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


SECTION 10.6                                Credit Bidding.


(a)           The Administrative Agent, on behalf of itself and the Lenders,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.


(b)           Each Lender hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.




ARTICLE XI


THE ADMINISTRATIVE AGENT


SECTION 11.1                                Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and

 
90

--------------------------------------------------------------------------------

 

powers as are reasonably incidental thereto.  Except for Section 11.6 and 11.9,
the provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.  The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


SECTION 11.2                                Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


SECTION 11.3                                Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.



 
91

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 11.4                                Reliance by the Administrative
Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


SECTION 11.5                                Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.


SECTION 11.6                                Resignation of Administrative Agent.


(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower

 
92

--------------------------------------------------------------------------------

 

(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.


(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
removal), appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)           With effect from the Registration Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.


(d)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation in the manner set forth in
this clause (d) as Issuing Lender and Swingline Lender.  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 
93

--------------------------------------------------------------------------------

 

SECTION 11.7                                Non-Reliance on Administrative Agent
and Other Lenders.


Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 11.8                                No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book managers, lead managers, arrangers, lead
arrangers or co-arrangers listed on the cover page or signature pages hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.


SECTION 11.9                                Collateral and Guaranty Matters.


Each of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent and the Administrative Agent hereby agrees with the
Borrower to promptly upon the request of the Borrower:


(a)           release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Commitment and payment
in full of all Secured Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made (or as to
which the release of the Lien on the Collateral is otherwise permitted pursuant
to the terms of the applicable Secured Cash Management Agreement or Secured
Hedge Agreement) and the expiration or termination of all Letters of Credit not
fully Cash Collateralized pursuant to Section 3.8, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 12.2;


(b)           release any Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and


(c)           subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.9.  In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower’s expense, promptly (x) deliver to
the applicable Credit Party any Collateral in the Administrative Agent’s
possession following the release of such Collateral and (y) execute and deliver
to

 
94

--------------------------------------------------------------------------------

 

the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 11.9.  In the case of any such sale, transfer or disposal of
any property constituting Collateral in a transaction constituting a Disposition
permitted pursuant to Section 9.5, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.


SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.


No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.




ARTICLE XII


MISCELLANEOUS


SECTION 12.1                                Notices.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:


If to the Borrower:                                Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, Virginia 20166
Attention of: Michael Williams, Senior Vice President and
Treasurer
Telephone No.: 703-406-5540
Telecopy No.: 703-406-3502
E-mail: williams.michael@orbital.com
Website: www.orbital.com



 
95

--------------------------------------------------------------------------------

 

With copies to:                     Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, Virginia 20166
Attention of: General Counsel
Telephone No.: 703-406-5524
Telecopy No.: 703-406-5572


Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attention of: Gordon Wilson
Telephone No.: 202-637-5711
Telecopy No.: 202-637-5910
E-mail: gordon.wilson@hoganlovells.com


If to Wells Fargo as
Administrative
Agent:                                   Wells Fargo Bank, National Association
             MAC D1109-019
            1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  704-590-2703
Telecopy No.:  704-590-3481


With copies to:                     Wells Fargo Bank, National Association
301 South College St., 15th Floor
Charlotte, NC 28202
Attention of: Scott Santa Cruz
Telephone No.: 704-383-1988
Telecopy No.: 704-715-1438
E-mail: scott.santacruz@wachovia.com


If to any Lender:                  To the address set forth on the Register


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II and/or Article III if such Lender or the Issuing Lender,
as applicable, has notified the Administrative Agent that is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it,

 
96

--------------------------------------------------------------------------------

 

provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested


(d)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


(e)           Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.


SECTION 12.2                                Amendments, Waivers and Consents.


Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:


(a)           [intentionally omitted];


(b)           increase the Revolving Commitment of any Revolving Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 10.2) or the
amount of Loans of any Lender, in any case, without the written consent of such
Revolving Lender;


(c)           waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided, however that any
waiver of the application of the Springing Maturity Date or the definition or
determination thereof shall only require the approval of the Required Lenders;



 
97

--------------------------------------------------------------------------------

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder as a result of a change in the effective pricing level in the
definition of Applicable Margin;


(e)           except as otherwise permitted by this Section 12.2, change Section
5.6 or Section 10.4 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;


(f)           except as otherwise permitted by this Section 12.2, change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;


(g)           consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;


(h)           release (i) all of the Guarantors or (ii)  Guarantors comprising
substantially all of the credit support for the Secured Obligations, in any
case, from the Guaranty (other than as authorized in Section 11.9), without the
written consent of each Lender; or


(i)           release all or substantially all of the Collateral (other than as
authorized in Section 11.9 or as otherwise specifically permitted or
contemplated in this Agreement or the applicable Security Document) without the
written consent of each Lender;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision, (vi) the Borrower, the Administrative Agent and the Issuing Lenders
may reallocate the Individual L/C Sub-Commitments among the Issuing Lenders
without any further action or consent of any other party to any Loan
Document.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (a) the Revolving Commitment of such Lender may not be
increased or extended without the consent of such Lender, (b) the principal
amount of any Loans outstanding to such Defaulting Lender

 
98

--------------------------------------------------------------------------------

 

may not be waived, forgiven or reduced without such Lender’s consent (unless all
Lenders affected thereby are treated similarly) and (c) the final maturity
date(s) of such Defaulting Lender’s Loans or any other extensions of credit or
obligations of the Borrower owing to such Defaulting Lender may not be extended
without such Defaulting Lender’s consent.


Without limiting the foregoing rights of the Lenders set forth above in this
Section 12.2, each Lender hereby irrevocably authorizes the Administrative Agent
on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Increase, as applicable,
or outstanding Incremental Term Loans and outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Commitment or any increase in any Lender’s Revolving
Commitment Percentage, in each case, without the written consent of such
affected Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


Without limiting the foregoing rights of the Lenders set forth above in this
Section 12.2 or the provisions of Sections 5.13 or 5.16:


(i)           This Agreement may be amended (or amended and restated) with the
written consent of the Credit Parties and the Required Lenders (A) to increase
the aggregate Revolving Commitments of the Lenders; provided that no amendment
or modification shall result in any increase in the amount of any Lender’s
Revolving Commitment or any increase in any Lender’s Revolving Commitment
Percentage, in each case, without the written consent of such affected Lender,
(B) to add one or more additional borrowing tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Loan Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(C) to include appropriately the lenders under such additional borrowing
tranches in any determination of Required Lenders and/or the determination of
the requisite Lenders under any other provision of this Agreement corresponding
to the consent rights of the other Lenders thereunder;


(ii)           any provision of this Agreement may be amended by an agreement in
writing entered into by the Credit Parties, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Lender and the Swingline Lender) if (A) by the terms of such
agreement the Revolving Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (B) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account

 
99

--------------------------------------------------------------------------------

 

under this Agreement (notwithstanding the provisions of Section 5.6 that require
ratable payments to the Lenders); and


(iii)           any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Lenders under
one or more tranches but not under any other tranche may be effected by an
agreement or agreements in writing entered into by the Credit Parties and the
requisite percentage in interest of the affected tranche or tranches of Lenders
that would be required to consent thereto under this Section 12.2 if such
tranche or tranches of Lenders were the only tranche or tranches of Lenders
hereunder at the time.


SECTION 12.3                                Expenses; Indemnity.


(a)           Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) without duplication of any expenses reimbursed pursuant to
Section 3.3(c), all reasonable and documented out of pocket expenses incurred by
the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the Issuing Lenders) in
connection with the enforcement or protection of its rights upon the occurrence
of an Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however, that in connection with any one such action or any separate
but substantially similar or related actions in the same jurisdiction, the
Credit Parties shall not be liable for the fees and expenses of more than one
counsel to the Administrative Agent, the Lenders and the Issuing Lenders (along
with one local counsel in each applicable jurisdiction and one regulatory
counsel), unless there shall exist an actual conflict of interest among such
Persons, and in such case, not more than one additional counsel to the affected
parties (along with one additional local counsel in each applicable jurisdiction
and one additional regulatory counsel).


(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower, any Subsidiary or any other
Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such

 
100

--------------------------------------------------------------------------------

 

Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(w) result from any dispute solely among the Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent or Arranger or any similar role under this Agreement or any
other Loan Document and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates, (x) constitute amounts in respect of
Excluded Taxes (other than any Taxes imposed on amounts payable in connection
with this Section 12.3), (y) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (z) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.


It is understood that, with respect to any particular action, suit, proceeding
or investigation subject to indemnification hereunder, the Credit Parties shall
not be required to reimburse, or indemnify and hold harmless for, the reasonable
and documented legal fees and expenses of more than one outside counsel (in
addition to up to one local counsel in each applicable local jurisdiction and
one regulatory counsel) for all Indemnitees that are the subject of such action,
suit, proceeding or investigation unless there shall exist an actual conflict of
interest, in which case the Credit Parties shall be required to reimburse, or
indemnify and hold harmless for, the reasonable and documented legal fees and
expenses of one additional counsel to the affected parties (along with one
additional local counsel in each applicable jurisdiction and one additional
regulatory counsel).  The Credit Parties shall not be liable for any settlement
of any claim against any Indemnitee made without the Borrower’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that you shall be deemed to have consented to any such
settlement unless you shall object thereto by written notice to the applicable
Indemnitee(s) within fifteen (15) Business Days after having received written
notice thereof.


(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with

 
101

--------------------------------------------------------------------------------

 

such capacity.  The obligations of the Lenders under this clause (c) are subject
to the provisions of Section 5.7.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except as determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee.


(e)           Payments.  All amounts due under this Section shall be payable
within fifteen (15) days after receipt of a reasonably detailed invoice
therefor.


SECTION 12.4                                Right of SetOff.


If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, the Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender or the Swingline Lender, irrespective of whether or not such
Lender, the Issuing Lender or the Swingline Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender, the Issuing Lender or the Swingline Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 5.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Lender, the Swingline Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender, the Swingline Lender or their respective Affiliates may have.  Each
Lender, the Issuing Lender and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


SECTION 12.5                                Governing Law; Jurisdiction,. Etc.


(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, construed and enforced
in accordance with, the law of the State of

 
102

--------------------------------------------------------------------------------

 

New York (including Section 5.1401 and Section 5.1402 of the General Obligations
Law of the State of New York), without reference to any other conflicts or
choice of law principles thereof.


(b)           Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.


(c)           Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.


SECTION 12.6                                Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 12.7                                Reversal of Payments.


To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the Collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such

 
103

--------------------------------------------------------------------------------

 

payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.


SECTION 12.8                                Injunctive Relief.


The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.


SECTION 12.9          [RESERVED]




SECTION 12.10                                 Successors and Assigns;
Participations.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has

 
104

--------------------------------------------------------------------------------

 

occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof, together with all information reasonably
requested by the Borrower to evaluate such assignment, including, without
limitation, whether such assignee is a Public Lender;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


(C)           the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Facility.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that (i) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (ii) such
fee shall be waived in connection with an assignment pursuant to Section 5.12),
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or (C) to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such

 
105

--------------------------------------------------------------------------------

 

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.8,
5.9, 5.10 and 5.11 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 5.6 as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  No
Participant shall be entitled to the benefits of Section 5.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.11(e) as though it were a Lender.



 
106

--------------------------------------------------------------------------------

 

(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


SECTION 12.11                                Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process; provided that the
Administrative Agent, Issuing Lender or Lender, as applicable, shall, to the
extent permitted by Applicable Law (and other than in connection with ordinary
course bank examinations by any regulatory authority or self-regulatory
authority), use commercially reasonable efforts to provide the Borrower with
advance notice of such disclosure; (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) with the consent of the Borrower, (h) following the occurrence of the
Closing Date and the Borrower’s filing with the SEC of a report on Form 8-K
relating thereto, to Gold Sheets and other similar bank trade publications, such
information to be limited solely to deal terms and other information customarily
found in such publications or (i) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.


For purposes of this Section, “Information” means all information received from,
or on behalf of, any Credit Party or any Subsidiary thereof relating to any
Credit Party or any Subsidiary thereof or any of their respective businesses,
other than any such information (x) that is or becomes generally available to
the public other than as a result of disclosure by the Administrative Agent, the
Issuing Lenders or any Lender not permitted by this Agreement, (y) was obtained
or otherwise became available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof, or (z) becomes available to the Administrative
Agent, the

 
107

--------------------------------------------------------------------------------

 

Issuing Lender or any Lender on a nonconfidential basis from a source other than
the Credit Parties or any Subsidiary thereof which source is not known by the
Administrative Agent, the Issuing Lender or such Lender, as applicable, to be in
breach of confidentiality obligation with respect to the disclosure of such
Information.


SECTION 12.12                                Performance of Duties.


Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.


SECTION 12.13                                All Powers Coupled with Interest.


All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Revolving Commitments remain in effect or the Credit Facility has not been
terminated.


SECTION 12.14                                Survival.


(a)           All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.


SECTION 12.15                                Titles and Captions.


Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.


SECTION 12.16                                Severability of Provisions.


Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.



 
108

--------------------------------------------------------------------------------

 

SECTION 12.17                                Counterparts; Integration;
Effectiveness; Electronic Execution.


(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page of this Agreement by facsimile or electronic mail transmission
shall be effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.  Except as provided in Section 6.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 12.18                                Term of Agreement.


This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been cash
collateralized) and the Revolving Commitment has been terminated.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.


SECTION 12.19                                USA PATRIOT Act.


The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and each
Guarantor and other information that will allow such Lender to identify the
Borrower or such Guarantor in accordance with the PATRIOT Act.


SECTION 12.20                                Independent Effect of Covenants.


The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before

 
109

--------------------------------------------------------------------------------

 

or after giving effect to such transaction or act, the Borrower shall or would
be in breach of any other covenant contained in Articles VIII or IX.


SECTION 12.21                               Inconsistencies with Other
Documents.


In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.


SECTION 12.22         Entire Agreement.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.




ARTICLE XIII


GUARANTY




SECTION 13.1                                  The Guaranty.


In order to induce the Lenders to enter into this Agreement, any Hedge Bank to
enter into any Secured Hedge Agreement and any Cash Management Bank to enter
into any Secured Cash Management Agreement, and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, any Secured Hedge Agreement
and any Secured Cash Management Agreement, each of the Guarantors hereby agrees
with the Administrative Agent, the Lenders, each such Hedge Bank and each such
Cash Management Bank as follows:  each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Secured Obligations.  If any or all of
the indebtedness becomes due and payable hereunder, under any Secured Hedge
Agreement or under any Secured Cash Management Agreement, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders and each other Secured Party, or their respective order, on demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Secured
Obligations.  The Guaranty set forth in this Article XIII is a guaranty of
timely payment and not of collection.  The word “indebtedness” is used in this
Article XIII in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower, including specifically all
Secured Obligations, arising in connection with this Agreement, the other Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be

 
110

--------------------------------------------------------------------------------

 

or hereafter become barred by any statute of limitations, and whether or not
such indebtedness may be or hereafter become otherwise unenforceable.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code).


SECTION 13.2                                Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Secured Obligations of the
Borrower to the Secured Parties whether or not due or payable by the Borrower
upon the occurrence of any of the events described in Section 10.1(f) or (g) and
unconditionally promises to pay such Secured Obligations to the Administrative
Agent for the account of the Secured Parties, or order, on demand, in lawful
money of the United States.  Each of the Guarantors further agrees that to the
extent that the Borrower or a Guarantor shall make a payment or a transfer of an
interest in any property to the Administrative Agent, a Lender or any other
Secured Party, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.


SECTION 13.3                                Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any other Secured Party on the Secured
Obligations which the Administrative Agent, such Lenders or such other Secured
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.


SECTION 13.4                                Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.



 
111

--------------------------------------------------------------------------------

 

SECTION 13.5                                Authorization.


Each of the Guarantors authorizes the Administrative Agent, each Lender and each
other Secured Party without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Secured Obligations or any part thereof in accordance
with this Agreement, and Secured Hedge Agreement and any Secured Cash Management
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Secured Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine, (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors and (e) to the extent
otherwise permitted herein, release or substitute any Collateral.


SECTION 13.6                                Reliance.


It is not necessary for the Administrative Agent, the Lenders or any other
Secured Party to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Secured Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.


SECTION 13.7                                Waiver.


(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender or any to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy available to the Administrative Agent’s, any Lender’s or any
other Secured Party whatsoever.  Each of the Guarantors waives any defense based
on or arising out of any defense of the Borrower, any other guarantor or any
other party other than payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), including, without limitation, any defense based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Secured Obligations.  The Administrative Agent
may, at its election, foreclose on any security held by the Administrative Agent
or a Lender by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by Applicable Law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Secured Obligations have
been paid in full and the Revolving Commitments have been terminated.  Each of
the Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.


(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Secured Obligations.  Each Guarantor assumes all responsibility for
being and keeping itself

 
112

--------------------------------------------------------------------------------

 

informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, or
otherwise) to the claims of the Lenders or any other Secured Party against the
Borrower or any other guarantor of the Secured Obligations of the Borrower owing
to the Lenders or such other Secured Parties (collectively, the “Other Parties”)
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Secured
Obligations shall have been paid in full and the Revolving Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any other Secured Party now have or may hereafter have against any Other Party,
any endorser or any other guarantor of all or any part of the Secured
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Lenders and/or the
other Secured Parties to secure payment of the Secured Obligations of the
Borrower until such time as the Secured Obligations (other than contingent
indemnification obligations for which no claim has been made or cannot be
reasonably identified by an Indemnitee based on the then-known facts and
circumstances) shall have been paid in full and the Revolving Commitments have
been terminated.


SECTION 13.8                                Limitation on Enforcement.


The Lenders and the other Secured Parties agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or a Hedge Bank or Cash Management Bank
that is a Secured Party (and, in the case of any such Hedge Bank or Cash
Management Bank, only with respect to obligations under the applicable Secured
Hedge Agreement or Secured Cash Management Agreement) and that no Lender, Hedge
Bank or Cash Management Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Agreement and for the benefit of any
Hedge Bank under any Secured Hedge Agreement and any Cash Management Bank under
any Secured Cash Management Agreement.


SECTION 13.9                                Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Secured Obligations which are the subject of this Guaranty and termination of
the Revolving Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Revolving Commitments relating thereto terminated, subject to the
provisions of Section 13.2.




[Signature pages to follow]







 
113 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.






BORROWER:                                                                           ORBITAL
SCIENCES CORPORATION,
as Borrower






By: /s/ Michael R.
Williams                                                                


Name: Michael R.
Williams                                                                


Title:   Senior Vice President and
Treasurer                                                                           








GUARANTORS:                                                                ORBITAL
INTERNATIONAL LLC,
as a Guarantor






By: /s/ Michael R.
Williams                                                                


Name: Michael R.
Williams                                                                


Title:   Senior Vice President and
Treasurer                                                                           



Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:                                            WELLS FARGO
BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender




By: /s/ Scott Santa
Cruz                                                                


Name:  Scott Santa
Cruz                                                                


Title:    Managing
Director                                                                















Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                CITIBANK,
N.A.






By:  /s/ Michael Vondriska                                                      


Name: Michael Vondriska                                                      


Title:   Vice President                                                      





Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                BANK OF
AMERICA, N.A.






By:  /s/ Monica Sevila                                                      


Name:  Monica Sevila                                                      


Title:    Senior Vice
President                                                      





Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                PNC BANK,
National Association






By:  /s/ Douglas T. Brown                                                      


Name:  Douglas T. Brown                                                      


Title:    Senior Vice
President                                                      







Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                SOVEREIGN
BANK






By:  /s/ James Riley                                                      


Name:  James Riley                                                      


Title:    Senior Vice
President                                                      







Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                BRANCH
BANKING AND TRUST COMPANY






By:  /s/ Daniel T.
Laurenzi                                                      


Name:  Daniel T. Laurenzi                                                      


Title:    Vice President                                                      







Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                COMERICA
BANK






By:  /s/ Blake Arnett                                                      


Name:  Blake Arnett                                                      


Title:    Vice President                                                      







Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                ROYAL
BANK OF CANADA






By:  /s/ Richard Smith                                                      


Name:  Richard Smith                                                      


Title:    Authorized
Signatory                                                      



Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                U.S. BANK
NATIONAL ASSOCIATION






By:  /s/ Patrick McGraw                                                      


Name:  Patrick McGraw                                                      


Title:    Vice President                                                      







Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

LENDER:                                                                THE
NORTHERN TRUST COMPANY






By:  /s/ Lisa McDermott                                                      


Name:  Lisa McDermott                                                      


Title:    Vice President                                                      

















Orbital Sciences Corporation
Credit Agreement


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF REVOLVING NOTE





 
 

--------------------------------------------------------------------------------

 

REVOLVING NOTE




$__________ __________, 20___




FOR VALUE RECEIVED, the undersigned, ORBITAL SCIENCES CORPORATION, a Delaware
corporation (the “Borrower”), promises to pay to _______________ (the “Lender”),
at the place and times provided in the Credit Agreement referred to below, the
principal sum of _______________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Revolving Loans made by the Lender from time to time
pursuant to that certain Credit Agreement, dated as of June 7, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Revolving Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  All payments of principal and interest on this Revolving Note shall
be payable in lawful currency of the United States in immediately available
funds to the account designated in the Credit Agreement.


This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Revolving Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Revolving Note and on which such Obligations may be declared to be immediately
due and payable.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Note.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note under seal
as of the day and year first above written.
 
 


 
ORBITAL SCIENCES CORPORATION





By:                                                                          
      Name:                                                                          
      Title:                                                                          



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SWINGLINE NOTE





 
 

--------------------------------------------------------------------------------

 

SWINGLINE NOTE


$__________ __________, 20___




FOR VALUE RECEIVED, the undersigned, ORBITAL SCIENCES CORPORATION, a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of _______________ DOLLARS
($__________) or, if less, the principal amount of all Swingline Loans made by
the Lender from time to time pursuant to that certain Credit Agreement, dated as
of June 7, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the Lenders who
are or may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  Swingline Loans refunded as Revolving Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Loans pursuant to the Revolving Notes, and shall not be payable under
this Swingline Note as Swingline Loans.  All payments of principal and interest
on this Swingline Note shall be payable in lawful currency of the United States
in immediately available funds to the account designated in the Credit
Agreement.


This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.




 
ORBITAL SCIENCES CORPORATION





By:                                                                      
Name:                                                                
Title:                                                                









 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING



 
 

--------------------------------------------------------------------------------

 

NOTICE OF BORROWING


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of June 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Orbital Sciences Corporation, a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


1.           The Borrower hereby requests that the Lenders make [a Revolving
Loan] [a Swingline Loan] to the Borrower in the aggregate principal amount of
$___________.  (Complete with an amount in accordance with Section 2.3 of the
Credit Agreement.)


2.           The Borrower hereby requests that such Loan be made on the
following Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Loans or
Swingline Loans).


3.           The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:


 
Component
of Loan
 
 
Interest Rate
Interest Period (LIBOR
Rate only)
Termination Date for Interest Period
(if applicable)
       

 
[Base Rate or LIBOR Rate]1
           



4.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan requested herein) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.


5.           All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan (it being understood that the
Borrower is making no certification or representation as to any condition in
Section 6.1 or Section 6.2 of the Credit Agreement, the satisfaction of which is
subject to the Administrative Agent’s discretion).


[Signature Page Follows]



--------------------------------------------------------------------------------

 
1 Complete with (i) the Base Rate or the LIBOR Rate for Revolving Loans or (ii)
the Base Rate for Swingline Loans.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.




ORBITAL SCIENCES CORPORATION




By:                                                                          
    Name:                                                                          
    Title:                                                                          





 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION





 
 

--------------------------------------------------------------------------------

 

NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of June 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Orbital Sciences Corporation, a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):


Bank Name:                                                      
ABA Routing
Number:                                                                
Account Number:                                                      
Account Name:                                                      


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.




ORBITAL SCIENCES CORPORATION




By:                                                                          
      Name:                                                                          
      Title:                                                                          



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF PREPAYMENT





 
 

--------------------------------------------------------------------------------

 



NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This [irrevocable]2 Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Credit Agreement dated as of June 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Orbital Sciences Corporation, a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
1.           The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)
 
2.           The Loan to be prepaid is [check each applicable box]
 
□           a Swingline Loan
 
□           a Revolving Credit Loan
 
3.           The Borrower shall repay the above-referenced Loans on the
following Business Day: _______________. (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)
 
4.           [The foregoing repayment is contingent upon the consummation of a
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of an incurrence of Indebtedness, and may be revoked by the Borrower in the
event such refinancing or incurrence is not consummated.]
 


 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
2 Any Notice of a Prepayment delivered in connection with any refinancing of all
of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness, may be, if expressly so stated to be in paragraph
4., contingent upon the consummation of such refinancing or incurrence and may
be revoked by the Borrower in the event such refinancing is not consummated.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.




ORBITAL SCIENCES CORPORATION




By:                                                                           
      Name:                                                                           
      Title:                                                                           







 
 

--------------------------------------------------------------------------------

 



EXHIBIT E
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION





 
 

--------------------------------------------------------------------------------

 



NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of June 7, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Orbital Sciences Corporation, a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


1.           The Loan to which this Notice relates is a Revolving Loan.


2.           This Notice is submitted for the purpose of:  (Check one and
complete applicable information in accordance with the Credit Agreement.)


 
□
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan



Outstanding principal balance:
$______________

 
Principal amount to be converted:
$______________

 
Requested effective date of conversion:
_______________

 
Requested new Interest Period:
_______________



 
□
Converting a portion of LIBOR Rate Loan into a Base Rate Loan



Outstanding principal balance:
$______________

 
Principal amount to be converted:
$______________

 
Last day of the current Interest Period:
_______________

 
Requested effective date of conversion:
_______________



 
 □
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan



Outstanding principal balance:
$______________

 
Principal amount to be continued:
$______________

 
Last day of the current Interest Period:
_______________

 
Requested effective date of continuation:
_______________

 
Requested new Interest Period:
_______________



3.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.




 
ORBITAL SCIENCES CORPORATION





By:                                                                          
      Name:                                                                          
      Title:                                                                          





 
 

--------------------------------------------------------------------------------

 



EXHIBIT F
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER’S COMPLIANCE CERTIFICATE







 
 

--------------------------------------------------------------------------------

 

OFFICER’S COMPLIANCE CERTIFICATE




The undersigned, [Chief Financial Officer][Treasurer][Assistant Treasurer] of
Orbital Sciences Corporation, a corporation organized under the laws of Delaware
(the “Borrower”), on behalf of the Borrower in his capacity as an officer of the
Borrower and not individually, hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:


1.           This certificate is delivered to you pursuant to Section 8.2(a) of
the Credit Agreement dated as of June 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the lenders who are or may become party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


2.           [I have reviewed the unaudited financial statements of the Borrower
and its Subsidiaries dated as of _______________ and for the _______________
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated subject only to normal year-end audit adjustments and the absence of
footnotes]3


3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by [the
unaudited financial statements referred to in Paragraph 2 above]4 [the audited
financial statements of the Borrower and its Subsidiaries dated as of
_______________ and for the _______________ period[s] then ended]5.  Such review
has not disclosed the existence during or at the end of such accounting period
of any condition or event that constitutes a Default or an Event of Default, nor
do I have any knowledge of the existence of any such condition or event as at
the date of this certificate [except, if such condition or event existed or
exists, describe the nature and period of existence thereof and what action the
Borrower has taken, is taking and proposes to take with respect thereto].


4.           The Applicable Margins and calculations determining such figures
are set forth on the attached Schedule 1, the Borrower and its Subsidiaries are
in compliance with the financial covenants contained in Section 9.15 of the
Credit Agreement as shown on such Schedule 1.


[Signature Page Follows]



--------------------------------------------------------------------------------

 
3 Include bracketed language in connection with delivery of quarterly financial
statements.
 
4 Include bracketed language in connection with delivery of quarterly financial
statements.
 
5 Include bracketed language in connection with delivery of annual financial
statements.

 
 

--------------------------------------------------------------------------------

 

WITNESS the following signature as of the day and year first written above.




ORBITAL SCIENCES CORPORATION




By:                                                                          
      Name:                                                                          
      Title:                                                                          





 
 

--------------------------------------------------------------------------------

 



Schedule 1
to
Officer’s Compliance Certificate




[See attached]







 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION





 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]6 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]7 hereunder are several and not
joint.]8  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”).  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.           Assignor:                                    [INSERT NAME OF
ASSIGNOR]


2.           Assignee(s):                                    See Schedules
attached hereto


3.           Borrower:                                    Orbital Sciences
Corporation, a Delaware corporation


 4.
 
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement



 5.
 
Credit Agreement:
The Credit Agreement dated as of June 7, 2011 among Orbital Sciences
Corporation, a Delaware corporation, as Borrower, the Guarantors party thereto,
the Lenders parties thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)



 
6.
Assigned Interest:
See Schedules attached hereto



[7.           Trade Date:                                ______________]9




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 
6 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
7 Select as appropriate.
 
8 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
9 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 

Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
     Title:


ASSIGNEES


See Schedules attached hereto



 
 

--------------------------------------------------------------------------------

 



[Consented to and]10 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Administrative Agent, Issuing Lender and Swingline Lender




By_________________________________
  Title:




[Consented to:]11


ORBITAL SCIENCES CORPORATION




By________________________________
  Title:











--------------------------------------------------------------------------------

 
10 To be added only if the consent of the Administrative Agent  and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.  May also use a Master Consent.
 
11 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Aggregate Amount of Commitment/
Loans for all Lenders12
Amount of Commitment/
Loans Assigned13
Percentage Assigned of Commitment/
Loans14
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 







[NAME OF ASSIGNEE]15
[and is an Affiliate/Approved Fund of [identify Lender]16]


By:______________________________
   Title:







--------------------------------------------------------------------------------

 
12 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
13 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
14 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
15 Add additional signature blocks, as needed.
 
16 Select as applicable.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.10(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 12.10(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
[Section 6.1] [Section 8.1] thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF JOINDER AGREEMENT



 
 

--------------------------------------------------------------------------------

 

JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, is by
and among _____________________, a ______________________ (the “Subsidiary
Guarantor”), Orbital Sciences Corporation, a Delaware corporation (the
“Borrower”), and Wells Fargo Bank, National Association, in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) under that
certain Credit Agreement, dated as of June 7, 2011 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.  Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.


The Credit Parties are required by Section 8.12(b) of the Credit Agreement to
cause the Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Loan Documents, including, without limitation
(a) all of the representations and warranties set forth in Article VII of the
Credit Agreement and (b) all of the affirmative and negative covenants set forth
in Articles VIII and IX of the Credit Agreement.  Without limiting the
generality of the foregoing terms of this Paragraph 1, the Subsidiary Guarantor
hereby guarantees, jointly and severally together with the other Guarantors, the
prompt payment of the Obligations in accordance with Article XIII of the Credit
Agreement.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security and Pledge Agreement (the “Security
Agreement”), and shall have all the rights and obligations of an “Obligor” (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement.  The Subsidiary Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement.  Without limiting the generality
of the foregoing terms of this Paragraph 2, the Subsidiary Guarantor hereby
grants to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in, and a right of set off, to the extent applicable, against
any and all right, title and interest of the Subsidiary Guarantor in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Subsidiary Guarantor (other than any Excluded Collateral).


3.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


4.           The information on Schedule B to this Joinder Agreement is true and
correct as of the date hereof.


5.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document.


6.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement and the other Loan Documents in
order to effect the purposes of this Agreement.


7.           This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


SUBSIDIARY
GUARANTOR:                                                                           [SUBSIDIARY
GUARANTOR]


By:                                                                           
Name:                                                                           
Title:                                                                           




BORROWER:                                                                           ORBITAL
SCIENCES CORPORATION,
a Delaware corporation


By:                                                                           
Name:                                                                           
Title:                                                                           



 
 

--------------------------------------------------------------------------------

 



Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent


By:                                                                
Name:                                                                
Title:                                                                



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
to
Joinder Agreement


Schedules to Security Agreement








SCHEDULE B
to
Joinder Agreement


Schedules to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
to
Credit Agreement
dated as of June 7, 2011
by and among
Orbital Sciences Corporation,
as Borrower,
the Lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SPRINGING MATURITY DATE CERTIFICATE



 
 

--------------------------------------------------------------------------------

 

SPRINGING MATURITY DATE CERTIFICATE




TO:                      Wells Fargo Bank, National Association, as
Administrative Agent


RE:
Credit Agreement, dated as of June 7, 2011, by and among Orbital Sciences
Corporation, a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)



DATE:                                October 11, 2013




Pursuant to the terms of the Credit Agreement, the undersigned Responsible
Officer of the Borrower, hereby certifies on behalf of the Borrower in his
capacity as an officer and not in any individual capacity that, as of the date
hereof, after giving effect to the mandatory redemption of the remaining
outstanding principal amount of the Convertible Notes and all accrued interest
thereon as if such redemption would occur on the date hereof on a pro forma
basis using proceeds of the Revolving Loans,  Cash and/or Netting Cash
Equivalents:


(i)            the Borrower would have no less than $50,000,000 in Cash, Netting
Cash Equivalents and/or Availability, with the amount of any such Cash and
Netting Cash Equivalents measured as of September 30, 2013 and with Availability
measured as of the date hereof and in each case, as evidenced by the
calculations and supporting documents attached hereto as Schedule A; and


(ii)           the Consolidated Senior Secured Leverage Ratio (A) would be at
least 0.25x less than the applicable covenant level required under Section
9.15(b) of the Credit Agreement at the time of such redemption or (B) to the
extent such redemption will be made using Cash or Netting Cash Equivalents and
will not require any Extensions of Credit under the Credit Agreement, would be
not more than the Consolidated Senior Secured Leverage Ratio would be
immediately prior to the consummation of such redemption, in each case measured
as of the most recently ended Fiscal Quarter for which financial statements are
available and calculated on a pro forma basis for such redemption (provided that
Consolidated Senior Secured Funded Indebtedness shall be measured as of the date
hereof after giving effect to such redemption and any required incurrence of
Revolving Loans in connection therewith, if applicable) as evidenced by the
calculations and supporting documents attached hereto as Schedule B.


This Springing Maturity Date Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



IN WITNESS WHEREOF, the undersigned has hereunto set his name on the date first
above written.


ORBITAL SCIENCES CORPORATION




By:                                                                
     Name:
     Title:

















 
 

--------------------------------------------------------------------------------

 

Schedule 1.1


Revolving Commitments and Revolving Commitment Percentages


 
 
Lenders
 
Revolving Commitment Amount
 
 
Revolving Commitment Percentage
 
 
Wells Fargo Bank, National Association
$50,000,000.00
16.666666667%
Citibank, N.A.
$42,500,000.00
14.166666667%
Bank of America, N.A.
$42,500,000.00
14.166666667%
PNC Bank, N.A.
$30,000,000.00
10.000000000%
Sovereign Bank
$30,000,000.00
10.000000000%
Branch Banking and Trust Company
$27,500,000.00
9.166666667%
Comerica Bank
$22,500,000.00
7.500000000%
Royal Bank of Canada
$22,500,000.00
7.500000000%
U.S. Bank National Association
$22,500,000.00
7.500000000%
The Northern Trust Company
$10,000,000.00
3.333333333%
 
Total
$300,000,000.00
 
100.0%










 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 1.2 – Existing Letters of Credit






DESCRIPTION/ISSUER
LETTER OF CREDIT #
ISSUED
EXPIRES
AMOUNT AS OF JUNE 2, 2011
Workers’ Comp. Policy (Citibank)
63651611
07/27/09
07/01/12
$158,015
Performance Bond (Citibank)
63655220
08/11/10
11/30/12
$12,000,000
Performance Bond (Citibank)
63657442
04/19/11
02/13/14
$3,090,000




 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 1.3 – Orbital Launch Support Assets




Transporter Erector Launcher (TEL)
TEL Hydraulics
Module Transporters
Liquid Oxygen (LOX) Tank
RP-1 Tank
Subcooler
Environmental Control System
Liquid Fueling Facility
Electrical Ground Support Equipment
Mechanical Ground Support Equipment

 
 
 

 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.13 -- Subsidiaries
 


 
Subsidiary
Number of Shares of Outstanding Capital Stock
 
Percentage of Outstanding Stock Owned by Borrower or any Subsidiary
 
Orbital International LLC
Not Applicable
100%










 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.17 – IP Rights


ISSUED PATENTS


Description
Patent No.
Issued
CARRIER SUPPRESSION TYPE MODULATOR WITH ENCODED MODULATING SIGNALS
7369624
05/06/08
PHASE-ARRAY ANTENNA DIPLEXING
6771222
08/03/04
DISTRIBUTIVE MULTIPLEXER FOR SPACE APPLICATIONS
6707350
03/16/04
SELF-MONITORING SATELLITE SYSTEM
6667713
12/23/03
HIGH PERFORMANCE DIPLEXER AND METHOD
6597258
07/22/03
METHOD AND SYSTEM FOR TURBO-CODED SATELLITE DIGITAL AUDIO BROADCASTING
6061387
05/09/00
SELF-DEPLOYING HELICAL STRUCTURE
5977932
11/02/99
METHOD AND RECEIVER FOR CODED SATELLITE DIGITAL AUDIO BROADCASTING
5970085
10/19/99
SYSTEM FOR TURBO-CODED SATELLITE DIGITAL AUDIO BROADCASTING
5907582
05/25/99
BATTERY CHARGE CONTROL METHOD
5834923
11/10/98
METHOD AND SYSTEM FOR FORMATIONKEEPING BETWEEN ORBITING SPACECRAFT BY VARYING
THEIR BALLISTIC COEFFICIENTS
5806801
09/15/98
DEPLOYABLE HELICAL ANTENNA
5721558
02/24/98
METHOD FOR INJECTING PAYLOADS INTO ORBIT
5681011
10/28/97
FLEXIBLE FEED LINE FOR AN ANTENNA SYSTEM
5668565
09/16/97
AXIAL ARRAYED HELICAL ANTENNA
5587719
12/24/96
SHEAR VISCOUS DAMPED HINGE
5546632
08/20/96
METHOD FOR MAKING AN EXPLOSIVE SEPARATION SYSTEM
5535502
07/16/96
SATELLITE HAVING A STACKABLE CONFIGURATION
5522569
06/04/96
MULTI-MISSION SPACECRAFT BUS HAVING SPACE FRAME STRUCTURAL DESIGN
5518209
05/21/96
FRANGIBLE JOINT SEPARATION SYSTEM
5390606
02/21/95
MULTI-MISSION SPACECRAFT BUS HAVING SPACE FRAME STRUCTURAL DESIGN
5314146
05/24/94

 
 

 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.17 continued


PENDING PATENT APPLICATIONS


Description
Appl. No.
Filing Date
METHOD OF MANUFACTURING FLEXIBLE, LIGHTWEIGHT PHOTOVOLTAIC ARRAY
12/540,685
08/13/09
SOLAR-POWERED AIRCRAFT WITH ROTATING FLIGHT SURFACES
12/471,094
05/22/09
SECONDARY PAYLOAD INTERFACE
12/185,717
08/04/08
ELECTRONIC SAFE/ARM SYSTEM AND METHODS OF USE THEREOF
12/778,046
5/11/2010
SHOCK SIMULATION METHOD AND APPARATUS
12/874,211
9/1/2010
EMERGENCY COMMUNICATIONS CHANNEL SYSTEMS AND METHODS FOR SATELLITE COMMAND
61/472,459
4/6/2011






 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.17 continued


REGISTERED TRADEMARKS


Trademark
Country
Registration No.
Registration Date
INNOVATION YOU CAN COUNT ON
United States
3836239
August 17, 2010
INNOVATION YOU CAN COUNT ON
United States
3671692
August 25, 2009
BRINGING THE BENEFITS OF SPACE DOWN TO EARTH
 
United States
1,672,809
January 21, 1992
HOTBENCH INTEGRATED TESTBED
United States
2950528
May 10, 2005
TRANSITION MODULE
United States
2946869
May 3, 2005
POWERPADDLE
United States
2904294
November 23, 2004
STIC
United States
2904293
November 23, 2004
SPECTRUM TRANSITION INTERFACE CARD
United States
2905728
November 30, 2004
ORBITAL (& Design)
United States
2,264,116
July 27, 1999
 
PEGASUS
United States
1,604,510
July 3,1990
 
PEGASUS
United States
1,605,972
July 10, 1990
 
PEGASUS (& Design)
United States
1,605,426
July 10, 1990
 
PEGASUS (& Design)
United States
1,604,987
July 3, 1990
 
TAURUS
United States
1,793,206
September 24, 1993
 



PENDING TRADEMARK APPLICATIONS


Trademark
Country
Application No.
Application Date
INNOVATION YOU CAN COUNT ON
United States
77500963
June 17, 2008






 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.18 - Legal Name; State of Formation




None.

 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 7.19 – Real Property
Owned Real Property


Record Owner for All Listed Properties:  Orbital Sciences Corporation


1.  
Street Address:  21830 Atlantic Boulevard, Dulles, Virginia, 20166



Legal Description: All that certain land situate in the County of Loudoun,
Virginia, and more particularly described as follows (manufacturing):


Lot 6A-1, Section 1, Steeplechase, as shown on that certain plat attached to
Partial Vacation of Subdivision Plat and Deed of Boundary Line Vacation dated
November 18, 1996 and recorded in Deed Book 1510, page 382 among the land
records of Loudoun County, Virginia, together with a non-exclusive easement for
ingress and egress across portions of Lot 5 as set forth in that certain Deed of
Easements and Right of Way recorded in Deed Book 1223, page 75 among the
aforesaid land records, as modified by that Ratification and Confirmation of
Easement recorded in Deed Book 1260, page 757.
 


2.  
Street Address:  Steeplechase Drive, Dulles, Virginia 20166



Legal Description:  All that certain land situate in the County of Loudoun,
Virginia, and more particularly described as follows (vacant land):


Lots 2A, 3A and 4A, Section 1, STEEPLECHASE, as the same appears duly dedicated,
platted and recorded on the plat entitled “BOUNDARY LINE ADJUSTMENT PLAT OF LOTS
1 THROUGH 4 SECTION 1 STEEPLECHASE BEING THE PROPERTY OF ORBITAL SCIENCES
CORPORATION POTOMAC ELECTION DISTRICT LOUDOUN COUNTY, VIRGINIA,” dated August
28, 2007, prepared by William H. Gordon Associates, Inc., recorded among the
Land Records of Loudoun County, Virginia as Instrument Number 200712070084991.


TOGETHER WITH AND SUBJECT TO the easements established by that certain Easement
Agreement, dated June 20, 1997, recorded in Deed Book 1508, at page 1034, as
modified by that certain Deed of Boundary Line Adjustment and Easement and
Vacation, dated November 27, 2007, by and between Orbital Sciences Corporation
and the Board of Supervisors of Loudoun County, Virginia, recorded among the
Land Records of Loudoun County, Virginia as Instrument Number 200712070084990.


3.  
Street Address:  1721 West Elliot, Gilbert, Arizona 85233



Legal Description:  All that certain land situated in the County of Maricopa,
Arizona, and more particularly described as follows (manufacturing):


Parcel No. 1:  Lot 1, Spectrum Astro Final Plat Amended II, according to the
plat of record in the office of the county recorder of Maricopa County, Arizona,
recorded in Book 922 of Maps, page 12.

 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation







Schedule 7.19 - continued


Real Property Leased by Orbital Sciences Corporation


21839 Atlantic Boulevard
Dulles, VA  20166
(Loudoun County)
 
21829 Atlantic Boulevard
Dulles, VA 20166
(Loudoun County)
 
21700 Atlantic Boulevard
Dulles, VA 20166
(Loudoun County)
 
21819 Atlantic Boulevard
Dulles, VA 20166
(Loudoun County)
 
45370 Steeplechase Drive
Dulles, VA 20166
(Loudoun County)
 
46000 Manekin Plaza, Suite 100
Sterling, VA 20166
(Loudoun County)
 
46010 Manekin Plaza, Suite 100
Sterling, VA 20166
(Loudoun County)
 
Baronwood Warehouse
45449 Severn Way
Sterling, VA 20166
(Loudoun County)
 
305-A Quality Circle
Huntsville, AL 35806
(Madison County)
 
Phoenix-Mesa Gateway Airport
Storage Bunker 1111 and 1113
Mesa, AZ 85212
(Maricopa County)
 
800 Carver Road, Suites 110 & 115
Tempe, AZ 85284
(Maricopa County)
 
3377 South Price Road
Chandler, AZ 85248
(Maricopa County)
 
3380 South Price Road
Chandler, AZ 85248
(Maricopa County)
 
2235 Courtney Parkway, Suite C
Merritt Island, FL 32953
(Brevard County)
 
7711 Center Drive, Suite 600
Huntington Beach, CA 92647
(Orange County)
 
Buildings 1555 and 1556
Vandenberg Air Force Base, CA 93437
(Santa Barbara County)
 
Mojave Aircraft Operations Base
17143 Flight Systems Dr., #205
Mojave, CA 93501
(Kern County)
 
20030 Century Boulevard, Suite 102
Germantown, MD 20874
(Montgomery County)
 
7500 Greenway Center Drive, Suite 1500
Greenbelt, MD 20770
(Prince George’s County)
 
16055 Space Center Boulevard. Suite 210
Houston, TX 77062
 
5008, 5010, 5011 Hertzel Place
Beltsville, MD 20705
(Prince George’s County)
 
11311 Maryland Avenue
Beltsville, MD 20705
(Prince George’s County)
 
400/444 North Capitol Street, NW, Suite 216
Washington, DC 20003
 
32421 Chincoteaque Road
New Church, VA 23415-2312
(Accomack County)
 
1440 N. Fiesta Boulevard
Gilbert, AZ 85233
(Maricopa County)
 
 
1405 N. Fiesta Boulevard
Gilbert, AZ 85233
(Maricopa County)
 
 
565 Space Center Drive, Suite 135
Colorado Springs, CO 80915
(El Paso County)
 





 
 

 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 9.1 – Existing Liens


ORBITAL SCIENCES CORPORATION
JURISDICTION
File #
File Date
Type
Secured Party
DE-Secretary of State
10728035
7/18/01
UCC
Dell Financial Services, L.P.
DE-Secretary of State
52173665
7/14/05
UCC
Canon Financial Services, Inc.
DE-Secretary of State
52910132
9/20/05
UCC
Air Liquide Industrial U S LP
DE-Secretary of State
60593806
2/17/06
UCC
Canon Financial Services, Inc.
DE-Secretary of State
61448679*
5/1/06
UCC
The International Commercial Bank of China, New York Agency
DE-Secretary of State
61448984*
5/1/06
UCC
The International Commercial Bank of China, New York Agency
DE-Secretary of State
64085767
11/22/06
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 0616648
2/16/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 0764216
2/28/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 1357937
4/11/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 2769577
7/23/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 3054292
8/10/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 3092037
8/14/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 3562260
9/20/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 4536255
11/30/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2007 4551064
12/3/07
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 0167476
1/14/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 0331908
1/28/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 0535110
2/13/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 1771326
5/22/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 3562897
10/22/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2008 3574058
10/23/08
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2009 0169018
1/16/09
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2009 0926284
3/24/09
UCC
Air Liquide Industrial U.S. LP
DE-Secretary of State
2009 1750857
6/3/09
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2009 2594932
8/12/09
UCC
Intelsat LLC
DE-Secretary of State
2009 2594973*
8/12/09
UCC
Intelsat LLC
DE-Secretary of State
2009 2594981*
8/12/09
UCC
Intelsat LLC
DE-Secretary of State
2009 2939814
9/14/09
UCC
Canon Financial Services, Inc.
DE-Secretary of State
2009 4069347
12/18/09
UCC
Intelsat LLC
DE-Secretary of State
2010 2444747
7/14/10
UCC
GreatAmerica Leasing Corporation
DE-Secretary of State
2010 3050147
8/31/10
UCC
United Rentals (North America), Inc.
DE-Secretary of State
2010 3050188
8/31/10
UCC
United Rentals (North America), Inc.
DE-Secretary of State
2011 0541808
2/14/11
UCC
GreatAmerica Leasing Corporation








* The Borrower confirms that there is no outstanding Indebtedness in connection
with this UCC filing and is in the process of terminating the UCC filing.
 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 9.2 – Existing Investments


None.



* The Borrower confirms that there is no outstanding Indebtedness in connection
with this UCC filing and is in the process of terminating the UCC filing.
 
 

--------------------------------------------------------------------------------

 
Credit Agreement
Orbital Sciences Corporation





Schedule 9.3 – Existing Indebtedness


$143.8 million of 2.4375% convertible senior subordinated notes due 2027















* The Borrower confirms that there is no outstanding Indebtedness in connection
with this UCC filing and is in the process of terminating the UCC filing.
 
 

--------------------------------------------------------------------------------

 
